Exhibit 10.26

Execution Version

LOAN AGREEMENT [38969]

dated as of December 20, 2013

among

MSN 38969 LTD.,

as Borrower,

BNP PARIBAS, NEW YORK BRANCH,

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,

and

NORDDEUTSCHE LANDESBANK GIROZENTRALE,

as Lenders,

and

BNP PARIBAS, NEW YORK BRANCH,

as Agent

 

 

[*] Portions of this exhibit have been omitted pursuant to a Confidential
Treatment Request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

Section 1.       Definitions

     1     

1.1

  

Defined Terms

     1     

1.2

  

Interpretation

     14   

Section 2.       Amount and Terms of Commitment

     15     

2.1

  

Commitment

     15     

2.2

  

Procedure for Borrowing

     15     

2.3

  

Notes

     17     

2.4

  

Prepayments

     17     

2.5

  

Interest Rates; Principal Repayment; and Payment Dates

     19     

2.6

  

Payments

     21     

2.7

  

Mitigation

     21     

2.8

  

Directed Sale

     22     

2.9

  

Taxes

     23     

2.10

  

Breakage Indemnity

     25     

2.11

  

Increased Costs

     25     

2.12

  

General Indemnity

     27     

2.13

  

General Tax Indemnity

     30     

2.14

  

Illegality

     33     

2.15

  

Mutilation, Destruction, Loss or Theft

     33     

2.16

  

Registration

     33   

Section 3.       Conditions

     34     

3.1

  

Conditions Precedent to Advance

     34   

Section 4.       Representations and Warranties

     38     

4.1

  

Representations and Warranties of the Borrower

     38   

Section 5.       General Covenants

     41     

5.1

  

Notices

     41     

5.2

  

Payments Under the Lease

     41     

5.3

  

Concerning the Lease

     42     

5.4

  

Merger or Consolidation

     43     

5.5

  

No Security Interest

     43     

5.6

  

Transfers

     43     

5.7

  

Further Assurances; Cape Town

     44     

5.8

  

Compliance With Laws

     44     

5.9

  

Reports

     44     

5.10

  

Maintenance of Status

     45     

5.11

  

Lessor Liens

     45     

5.12

  

Additional Indebtedness

     45     

5.13

  

Compliance with Organizational Documents

     45     

5.14

  

Insurance Matters

     46   

 

i



--------------------------------------------------------------------------------

 

5.15

  

Taxes

     46     

5.16

  

Subordination

     46     

5.17

  

No Prejudice of Interest

     46     

5.18

  

Remarketing

     47     

5.19

  

Accounts

     48   

Section 6.      Events of Default

     49     

6.1

  

Events of Default

     49   

Section 7.      Miscellaneous

     50     

7.1

  

Amendments and Waivers

     50     

7.2

  

Notices and Accounts

     51     

7.3

  

No Waiver; Cumulative Remedies

     51     

7.4

  

Survival of Representations and Warranties

     52     

7.5

  

Payment of Expenses and Taxes

     52     

7.6

  

Successors and Assigns

     52     

7.7

  

Counterparts

     53     

7.8

  

Severability

     53     

7.9

  

Integration

     54     

7.10

  

GOVERNING LAW

     54     

7.11

  

SUBMISSION TO JURISDICTION; WAIVERS

     54     

7.12

  

Service of Process

     54     

7.13

  

Indemnification for Judgment Currency

     54     

7.14

  

Acknowledgments

     55     

7.15

  

Performance by Lender of the Borrower’s Obligations

     55     

7.16

  

Confidentiality

     55   

Section 8.      Appointment of Agent

     56     

8.1

  

Notice of Event of Default

     56     

8.2

  

Action upon Instructions

     56     

8.3

  

Indemnification

     56     

8.4

  

No Duties Except as Specified in this Agreement or Instructions

     57     

8.5

  

Notices, Etc.

     57     

8.6

  

Appointment of Agent; Acceptance of Duties

     57     

8.7

  

Absence of Duties

     57     

8.8

  

No Segregation of Moneys

     57     

8.9

  

Reliance; Agent; Advice of Counsel

     58     

8.10

  

Resignation of Agent; Appointment of Successor

     58     

8.11

  

Applicable KYC Checks

     59   

Section 9.      Broker’s Commission

     59   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A

 

-

    

Form of Borrowing Notice

EXHIBIT B

 

-

    

Amortization Schedule

EXHIBIT C

 

-

    

Form of Transfer Certificate

EXHIBIT D

 

-

    

Form of Note

EXHIBIT E

 

-

    

Permitted States of Registration

 

SCHEDULES

      

SCHEDULE I

 

-

    

Commitments

SCHEDULE II

 

-

    

Approvals, Filings and Recordings

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT dated as of December 20, 2013, is by and among MSN 38969
LTD., an exempted company organized and existing under the laws of the Cayman
Islands (the “Borrower”); BNP PARIBAS, acting through its New York Branch,
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE and NORDDEUTSCHE LANDESBANK
GIROZENTRALE, as lenders (in such capacity, together with their respective
successors and permitted assigns, the “Lenders”); and BNP PARIBAS, acting
through its New York Branch, in its capacity as agent for the Lenders (in such
capacity, together with its successors and permitted assigns, the “Agent”).

The parties hereto hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Account”: as defined in Section 2.2(b).

“Account Bank”: HSBC Bank plc, London.

“Account Security Agreement”: that certain Account Security Agreement, dated on
or prior to the Advance Date, between the Borrower and the Security Trustee,
together with the notice of charge to the Account Bank and the acknowledgement
of charge from the Account Bank.

“Acknowledgement of Assignment”: each acknowledgement contemplated under the
Lease Security Assignment.

“Advance Date”: the date on or prior to the Final Commitment Date (or such later
date as the Borrower and the Agent may agree in writing) on which the Loan is
advanced to the Borrower.

“Affiliate”: with respect to any Person, any other Person who, directly or
indirectly, controls or is controlled by or is under common control with, such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.

“After-Tax Basis”: on a basis such that any payment required to be paid on such
basis shall, if necessary, be supplemented by a further payment so that the sum
of the two payments, after reduction by the amount of all Taxes imposed by
reason of the receipt or accrual of such payments (and determined after taking
into account any current reduction in Unindemnified Taxes actually realized as a
result of such payments or the event or circumstance giving rise thereto), shall
be equal to the payment so required.



--------------------------------------------------------------------------------

“Agent”: as defined in the preamble to this Agreement.

“Agreement”: this Loan Agreement.

“Aircraft”: that 2011 vintage Boeing 777F aircraft bearing manufacturer’s serial
number 38969, equipped with two GE90-110B1L engines, as more fully described in
Security Agreement Supplement No. 1.

“Airframe”: as described in Security Agreement Supplement No. 1.

“All Lenders Agreement”: the All Lenders Agreement dated on or prior to the
Advance Date among the Lenders, the Junior Lenders, the Related Senior Lenders,
the Related Junior Lenders and the Security Trustee.

“Aviation Authority”: the Civil Aviation Authority of Belgium, and thereafter
each other Governmental Authority having jurisdiction over the registration,
airworthiness and/or operation of the Aircraft, and any successors thereto,
respectively.

“Applicable Margin”: 1.90% per annum.

“Associated Rights”: as defined under the Cape Town Treaty.

“Basel III”: the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

“Basic Agreements”: this Agreement, the Notes, the Security Documents, the
Intercreditor Agreement, the All Lenders Agreement, the Bill of Sale, the Lease,
the Sublease, the Lease Guarantee, the Notices of Assignment, the
Acknowledgements of Assignment, the Warranty Assignments (as defined in the
Lease Novation) and the Fee Letter, together with all notices, consents,
certificates and other documents from time to time issued or entered into by the
Borrower, the Borrower Parent and/or the Guarantor pursuant to or in connection
with any of the foregoing.

“Bill of Sale”: the full warranty bill of sale for the Aircraft executed by the
Prior Owner in favor of the Borrower.

“Borrower”: as defined in the preamble to this Agreement.

“Borrower Parent”: AAWW International 2 Inc.

 

- 2 -



--------------------------------------------------------------------------------

“Borrower Person”: the Borrower, the Borrower Parent and the Guarantor.

“Business Day”: any day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to be closed in New York,
New York, or London, England.

“Cape Town Convention”: the Convention on International Interests in Mobile
Equipment concluded in Cape Town on November 16, 2001.

“Cape Town Law”: the Cape Town Convention Law, 2009 of the Cayman Islands.

“Cape Town Treaty”: the Cape Town Convention, together with and as modified by
the Protocol.

“Change in Law”: (a) the adoption, or coming into effect, of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.11(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law, but in respect of which compliance by
banks or other financial institutions in the relevant jurisdiction is customary)
of any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (i) the
implementation or application of, or compliance with, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder issued in connection therewith or in
implementation thereof, and (ii) the implementation or application of, or
compliance with, Basel III or any law or regulation that implements or applies
to Basel III (together, the “Financial Reforms”), shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or implemented,
but only to the extent that the relevant impact of such Financial Reforms was
not known to the relevant Lender as of the date of this Agreement.

“Code”: the U.S. Internal Revenue Code of 1986, as amended.

“COF Lenders”: BNP Paribas and any other Lender which funds its Loan on an
Interest Period by Interest Period basis, provided that any such other Lender
would only become a COF Lender if such other Lender sends a written notice to
such effect to the Agent and the Borrower. For the avoidance of doubt, neither
Landesbank Hessen-Thüringen Girozentrale nor Norddeutsche Landesbank
Girozentrale is a COF Lender.

“Collateral”: the Aircraft and all other collateral described in the Local
Mortgage, the Security Agreement, the Share Charge, the Account Security
Agreement and the Lease Security Assignment (which shall in any event include
the Aircraft, the Engines, the Technical Records and the Lease and the rights of
the Borrower under all policies of insurance (other than liability insurance)
relating to the Aircraft), excluding in each case, however, Excluded Payments.

 

- 3 -



--------------------------------------------------------------------------------

“Commitment”: the obligation of each Lender party to this Agreement on the date
hereof to make its Loan to the Borrower hereunder in the amount equal to that
set forth opposite its name on Schedule I.

“Competitor”: an aircraft operating lessor, an airline, any other commercial
aircraft operator, freight forwarder, Person engaged in the business of parcel
transport by air, any Affiliate of the foregoing or any Person that any Borrower
Person is prohibited by any Requirement of Law from transacting business with.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Declaration of Joint and Several Liability”: the declaration of joint and
several liability issued by the Lessee Guarantor in compliance with Article 403,
Book 2 of the Dutch Civil Code.

“Default”: any of the events specified in Section 6.1, whether or not any
requirement for the giving of notice, the passage of time, or both, has been
satisfied.

“Default Rate”: 2% plus LIBOR plus the Applicable Margin, calculated on the
basis of a 360-day year and actual number of days elapsed.

“Engine Manufacturer”: General Electric Company.

“Engines”: as described in the Security Agreement (including the Security
Agreement Supplements thereto), and “Engine” shall mean any of such Engines, as
the context may require.

“Event of Default”: any of the events mentioned in Section 6.1, provided that
any requirement for the giving of notice, the passage of time, or both, has been
satisfied.

“Excluded Payments”: (i) indemnity payments paid or payable to or in respect of
the Borrower, any other Borrower Person or their Affiliates, successors and
permitted assigns and their respective directors, officers, shareholders,
employees, servants and agents pursuant to Clause 19 of the Lease and Clause 11
of the Sublease, (ii) proceeds of public liability insurance or third party
legal liability insurance in respect of the Aircraft or an Engine payable as a
result of insurance claims made, or losses suffered, by the Borrower, any other
Borrower Person or their Affiliates, successors and permitted assigns and their
respective directors, officers, shareholders, employees, servants and agents,
which are payable directly to or in respect of the Borrower, any other Borrower
Person or their Affiliates, successors and permitted assigns and their
respective directors, officers, shareholders, employees, servants and agents,
respectively, for their own account, and (iii) the right to enforce the payment
of any amount described in clauses (i) and (ii) above including by enforcing the
Lease Guarantee).

 

- 4 -



--------------------------------------------------------------------------------

“Excluded Taxes”: Taxes (other than sales, use, value added and similar Taxes)
imposed on or measured by gross or net income, gross receipts, profits, or gains
of the relevant Indemnitee or franchise taxes (imposed in lieu of net income
taxes) imposed on the relevant Indemnitee, in each case, by reason of a present
or former connection of such Indemnitee with the jurisdiction of the taxing
authority imposing such Taxes (other than connections arising from such
Indemnitee having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Basic Agreement, or sold or assigned an interest in any Loan or Basic Agreement)
and U.S. Federal Withholding Taxes imposed under FATCA.

“Expenses”: any and all liabilities, obligations, losses, damages, penalties,
claims (including, but not limited to, negligence, strict or absolute liability,
liability in tort and liabilities arising out of violation of laws or regulatory
requirements of any kind), actions, suits, out-of-pocket costs, expenses and
disbursements (including legal fees, costs of investigation of whatsoever kind
and nature and expenses and all costs and expenses relating to amendments,
supplements, waivers and consents to and under the Basic Agreements).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fee Letter”: the fee letter dated on or about the date hereof between the
Borrower and the Agent.

“Final Commitment Date”: March 31, 2014; provided, however, that if the Final
Commitment Date is not a Business Day, then the Final Commitment Date shall be
the next succeeding Business Day.

“Final Maturity Date”: July 21, 2023; provided, however, that if the Final
Maturity Date is not a Business Day, then the Final Maturity Date shall be the
next following Business Day unless such Business Day falls in the next calendar
month, in which case the Final Maturity Date shall be the preceding Business
Day.

“Fixed Interest Rate”: the sum of the Mid Swap Rate, the Swap Credit Spread and
the Applicable Margin, as determined pursuant to Section 2.5(b) and set forth in
the second paragraph of each Note, calculated on the basis of a 360-day year and
actual number of days elapsed.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising taxing, executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including international and multi-national agencies and commissions.

“Guarantor”: Atlas Air Worldwide Holdings, Inc.

 

- 5 -



--------------------------------------------------------------------------------

“Guarantee”: that certain Guarantee [38969] dated on or prior to Advance Date by
the Guarantor in favor of the Lenders, the Security Trustee, the Agent, the
Junior Loan Agent and the Junior Lenders, as guaranteed parties.

“Increased Costs”: as defined in Section 2.11.

“Indemnified Taxes”: any Taxes other than Excluded Taxes and Unindemnified
Taxes.

“Indemnitee”: as defined in Section 2.12.

“Intercreditor Agreement”: that certain Intercreditor Agreement [38969] dated on
or prior to the Advance Date among the Lenders, the Loan Agent, the Junior
Lenders, the Junior Loan Agent and the Security Trustee.

“Interest Period”: the period commencing on and including the Advance Date and
ending on but excluding the first Payment Date, and thereafter, each successive
period commencing on and including the last day of the immediately preceding
Interest Period and ending on and excluding the next succeeding Payment Date.

“International Interest”: an interest created or provided for in the Airframe or
any Engine pursuant to or arising in connection with any Basic Agreement from
time to time where that interest would qualify as an “international interest” as
defined in the Cape Town Treaty.

“International Registry”: the registry established pursuant to the Cape Town
Treaty.

“Junior Lenders”: any or all, as the context may require, of the “Lenders”
referred to in the Junior Loan Agreement.

“Junior Loan Agent”: Investec Bank plc.

“Junior Loan”: the “Loan” as defined in the Junior Loan Agreement.

“Junior Loan Agreement”: the Loan Agreement [38969] dated as of the date hereof
by and among the Borrower, the Junior Lenders and the Junior Loan Agent.

“Lease”: that certain Aircraft Lease Agreement dated 25 May 2011 between the
Prior Owner, as lessor, and the Lessee, as lessee, in relation to the leasing of
the Aircraft by the Prior Owner to the Lessee, as amended by a Lease Amendment
Agreement dated 14 October 2013, as novated by the Prior Owner to the Borrower
pursuant to an aircraft operating lease novation agreement (the “Lease
Novation”) in the approved form between the Prior Owner, the Lessor and the
Lessee.

“Lease Event of Default”: an “Event of Default” under (and as defined in) the
Lease.

“Lease Guarantee”: a guarantee from the Lessee Guarantor in favor of the
Borrower in form and substance satisfactory to the Lenders and the Agent.

 

- 6 -



--------------------------------------------------------------------------------

“Lease Novation”: as defined in the definition of “Lease”.

“Lease Receivables Account”: an account of the Borrower at the Account Bank or
such other account with another financial institution in the United States or
the European Union identified by the Borrower to the Agent, all of which shall
be subject to the lien created by the Security Agreement and an account security
agreement in substantially the form of the Account Security Agreement, in each
case into which all payments due to the Borrower under the Lease (other than
Supplemental Rentals and Excluded Payments) will be made.

“Lease Security Assignment”: that certain Lease Security Assignment [38969]
dated on or prior to the Advance Date between the Borrower and the Security
Trustee.

“Lender”: as defined in the preamble to this Agreement.

“Lenders’ Rate”: as defined in Section 2.5(b)(1).

“Lessee”: TNT Transport International B.V.

“Lessee Guarantor”: TNT Express N.V.

“Lessee Person”: the Lessee, the Lessee Guarantor, the Sublessee, any
sub-sublessee or any other user of the Aircraft, any Person in possession of the
Aircraft or any part thereof and any affiliate, transferee, successor or assign
of any of the foregoing (other than the Security Trustee, the Agent or any
Lender).

“Lessor Liens”: as defined in the Lease.

“LIBOR”: in relation to any three-month or other relevant period, the rate for
deposits in Dollars for such period which appears on the Reuters Page LIBOR01
(or any successor page) as of 11:00 a.m. London time on the second London
Business Day before the first day of the relevant period; provided that if such
rate does not appear on the Reuters Page LIBOR01 (or any successor page), LIBOR
shall mean the rate for deposits of an amount comparable to the relevant amount
in Dollars for that period determined to be the arithmetic mean (rounded upwards
to the nearest four decimal places) of the rates offered at or about 11:00 a.m.
London time on the second London Business Day before the first day of the
relevant period by at least two Reference Banks.

“Liquidity Breakage”: the amount equal to all losses incurred by a Lender (other
than a COF Lender) as a result of unwinding its arrangements entered into to
reserve Liquidity Costs. Any calculation by such Lender shall be conclusive;
provided, that such Lender will furnish to the Borrower an officer’s certificate
from a duly authorized officer stating that Liquidity Breakage has been incurred
and listing the Liquidity Breakage amount, and the specification of such amount
in such officer’s certificate shall be deemed a certification by such Lender
that the determinants for calculating the Liquidity Breakage were based on its
treasury-assessed liquidity costs as at the applicable dates.

 

- 7 -



--------------------------------------------------------------------------------

“Liquidity Costs”: the rate expressed as a percentage per annum representing the
cost to a Lender (other than a COF Lender) above LIBOR of funding its portion of
the Loan from the Advance Date until the Final Maturity Date, such rate to be
determined no later than two (2) Business Days prior to the Advance Date.

“Loan”: as defined in Section 2.1.

“Local Mortgage”: that certain Pledge Agreement, dated on or prior to the
Advance Date, between the Borrower, as pledgor, the Lenders and the Junior
Lender, as pledgees, the Lessee and the Sublessee, as third-party holder,
together with an acknowledgement declaration of the Lessee in relation to the
Aircraft.

“London Business Day”: any day other than a Saturday or Sunday or other day on
which commercial banking institutions in London, England, are authorized by
applicable law to be closed.

“Maintenance Reserves Account”: an account of the Borrower at the Account Bank
or such other account with another financial institution in the United States or
the European Union identified by the Borrower to the Agent, all of which shall
be subject to the lien created by the Security Agreement and an account security
agreement in substantially the form of the Account Security Agreement, in each
case into which all Supplemental Rental payments due and payable from and after
the Advance Date to the Borrower under the Lease will be made.

“Majority Junior Lenders”: as of any date of determination, the Junior Lenders
holding more than 50% of the aggregate outstanding principal amount of the
Junior Loan.

“Majority Senior Lenders”: as of any date of determination, the Lenders holding
more than 50% of the aggregate outstanding principal amount of the Loan.

“Manufacturer”: The Boeing Company.

“Material Default”: an event specified in clause (a), (b) or (e) of Section 6.1,
whether or not any requirement for the giving of notice, the passage of time, or
both, has been satisfied.

“Material Lease Default”: a “Default” under the Lease that would, if it became a
Lease Event of Default, have a material adverse effect on the value of the
Collateral or the perfected security interests of the Secured Parties.

“Mid Swap Rate”: (i) the Lenders’ Rate or (ii) the Third Party Rate plus 0.01%,
each as determined pursuant to Section 2.5(b).

“Note” or “Notes”: as defined in Section 2.3, and any Note or Notes issued in
exchange or replacement therefor pursuant to the provisions hereof.

“Notice of Assignment”: each notice of assignment contemplated under the Lease
Security Assignment.

 

- 8 -



--------------------------------------------------------------------------------

“Part”: as defined in the Lease.

“Payment Date”: February 24, May 24, August 24 and November 24 of each year
commencing on February 24, 2014, to and including the Final Maturity Date and
the Final Maturity Date or, if earlier, until the Loan has been paid in full;
provided, however, that if any Payment Date is not a Business Day, then such
Payment Date shall be the next following Business Day unless such Business Day
falls in the next calendar month, in which case, such Payment Date shall be the
preceding Business Day.

“Permitted Lien”: those Security Interests (x) described in clauses (b) and
(c) of the definition of “Permitted Lien” set forth in the Lease (or equivalent
clauses in a future Lease), (y) constituted by the Security Documents and
(z) expressly consented to in writing by the Security Trustee.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Prepayment Compensation”: with respect to any COF Lender in case of a voluntary
or mandatory prepayment of the Loan (including upon acceleration of the Loan):
(i) on or prior to the one year anniversary of the Advance Date, an amount equal
to the product of 2.0% times the principal amount of the Loan being prepaid;
(ii) thereafter, to the two year anniversary of the Advance Date, 1.5% times the
principal amount of the Loan being prepaid; (iii) thereafter, to the three year
anniversary of the Advance Date, 1.0% times the principal amount being prepaid;
and (iv) thereafter, zero.

“Prior Owner”: Wells Fargo Bank Northwest, National Association, not in its
individual capacity but solely as owner trustee under that certain trust
agreement dated as of September 16, 2010 (as supplemented and amended) and made
with GAIF II Investment Twenty Eight, LLC in relation to the Aircraft.

“Protocol”: the Protocol to the Cape Town Convention on Matters Specific to
Aircraft Equipment.

“Reference Banks”: the principal London offices of Sumitomo Mitsui Banking
Corporation, BNP Paribas and JPMorgan Chase Bank, N.A. or such other bank or
banks as may from time to time be designated by the Agent.

“Related Junior Lenders”: any or all, as the context may require, of the
“Lenders” referred to in the Related Junior Loan Agreements.

“Related Junior Loan”: the “Loan” as defined in the Related Junior Loan
Agreements, and “Related Junior Loans” shall mean all Related Junior Loans
outstanding from time to time.

 

- 9 -



--------------------------------------------------------------------------------

“Related Junior Loan Agent”: the “Agent” referred to in the Related Junior Loan
Agreements.

“Related Junior Loan Agreement”: individually and collectively, each of (i) the
Loan Agreement [37138] dated on or about the date hereof by and among MSN 37138
Ltd., as borrower, the Related Junior Lenders and the Related Junior Loan Agent,
and (ii) the Loan Agreement [39286] dated on or about the date hereof by and
among MSN 39286 Pte. Ltd., as borrower, the Related Junior Lenders and the
Related Junior Loan Agent.

“Related Loan Agreement”: individually and collectively, each of (i) the Related
Senior Loan Agreements and (ii) the Related Junior Loan Agreements.

“Related Secured Obligations”: the “Secured Obligations” under and as defined in
the Related Loan Agreements.

“Related Secured Parties”: the “Secured Parties” under and as defined in the
Related Loan Agreements.

“Related Senior Lenders”: any or all, as the context may require, of the
“Lenders” referred to in the Related Senior Loan Agreements.

“Related Senior Loan”: the “Loan” as defined in the Related Senior Loan
Agreements, and “Related Senior Loans” shall mean all Related Senior Loans
outstanding from time to time.

“Related Senior Loan Agent”: the “Agent” referred to in the Related Senior Loan
Agreements.

“Related Senior Loan Agreement”: individually and collectively, each of (i) the
Loan Agreement [37138] dated on or about the date hereof by and among MSN 37138
Ltd., as borrower, the Related Senior Lenders and the Related Senior Loan Agent,
and (ii) the Loan Agreement [39286] dated on or about the date hereof by and
among MSN 39286 Pte. Ltd., as borrower, the Related Senior Lenders and the
Related Senior Loan Agent.

“Remarketing Period”: the period commencing on the earliest of (a) [*], (b) [*]
and (c) [*].

“Remarketing Period Termination Date”: the earliest of (i) [*]; (ii) [*]

 

- 10 -



--------------------------------------------------------------------------------

; and (iii) [*].

“Remarketing Transaction”: as defined in Section 5.18.

“Rental”: as defined in the Lease.

“Requirement of Law”: as to any Person, the organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator, court, or other Governmental Authority, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: (i) as to the Security Trustee, the Agent, any Lender or
any Borrower Person, any authorized officer, director or employee of such Person
whose direct responsibilities include the transactions contemplated by the Basic
Agreements; and (ii) as to any other Person, the chief executive officer, the
chief financial officer, the president, or a vice president of such Person and
any other officer of such Person that the Agent and the Borrower agree to in
writing.

“Secured Obligations”: as defined in the Security Agreement.

“Secured Parties”: as defined in the Security Agreement.

“Security Agreement”: that certain Aircraft Chattel Mortgage and Security
Agreement [38969], dated on or prior to the Advance Date, among the Borrower,
the Lenders, the Junior Lenders and the Security Trustee, as supplemented by the
Security Agreement Supplement.

“Security Agreement Supplement”: a supplement to the Security Agreement,
substantially in the form of Exhibit A to the Security Agreement, which
supplement subjects the Aircraft to the lien of the Security Agreement.

“Security Documents”: the Security Agreement, the Guarantee, the Lease
Guarantee, the Local Mortgage, the Lease Security Assignment, the Share Charge,
the Account Security Agreement and the Subordination Undertaking.

“Security Interest”: any mortgage, security interest, International Interest,
Associated Rights, charge, pledge, hypothecation, assignment, right of
possession or detention, encumbrance, lien (statutory or other), or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, any lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction in respect of
any of the foregoing).

 

- 11 -



--------------------------------------------------------------------------------

“Security Trustee”: Wilmington Trust Company.

“Share Charge”: that certain Share Charge dated on or prior to the Advance Date
by the Borrower Parent in favor of the Security Trustee in relation to the
Borrower.

“State of Registration”: as defined in the Lease.

“Sublease”: that certain Aircraft Lease Agreement dated 17 June 2011 between
Lessee, as lessor, and the Sublessee, as lessee, in relation to the subleasing
of the Aircraft by Lessee to the Sublessee.

“Sublessee”: TNT Airways S.A.

“Subordination Undertaking”: that certain Consent and Subordination Agreement
dated on or prior to the Advance Date among the Lessee, the Sublessee, the
Security Trustee and the Borrower in relation to the Aircraft.

“Supplemental Rental”: as defined in the Lease.

“Swap Break Amount”: as of any date of determination, the lesser of (a negative
number always being less than a positive number and a more negative number
always being less than another negative number that is closer to zero):

(a) the amount the Swap Counterparty would require in accordance with the
“Market Quotation” (as defined in the Swap Form) approach to have paid to it on
such date by such Lender (such amount to be expressed as a positive number), or
the amount the Swap Counterparty is willing to pay in accordance with market
practice on the basis of “Market Quotation” to such Lender on such date (such
amount to be expressed as a negative number), in either case, to terminate such
Swap Transaction on such date with respect to, and to the extent of, such
Lender’s then outstanding principal amount of the Loan subject to repayment,
prepayment or purchase (or, if applicable pursuant to Section 2.10, such
Lender’s Commitment) (but excluding any unpaid amounts under such Swap
Transaction due to the Swap Counterparty prior to such date, and interest
thereon, to the extent the Borrower has made payments under the Loan sufficient
to discharge such unpaid amounts if applied in accordance with the Basic
Agreements and such Swap Transaction); and

(b) the amount a “Reference Market-maker” (as defined in the definition of
“Market Quotation” in the Swap Form) timely designated by the Borrower and
reasonably satisfactory to the Swap Counterparty will quote to such Lender and
the Borrower as the amount it will require to be paid to it on such date by such
Lender (such amount to be expressed as a positive number), or the amount such
“Reference Market-maker” is willing to pay to such Lender on such date (such
amount to be expressed as a negative number), in either case, to assume the
obligations of such Lender under such Swap Transaction with respect to such
Lender’s then outstanding principal amount of its Loan subject to repayment,
prepayment or purchase (or, if applicable pursuant to Section 2.10, such
Lender’s Commitment) (but excluding any unpaid amounts to the

 

- 12 -



--------------------------------------------------------------------------------

Swap Counterparty under such Swap Transaction due prior to such date, and
interest thereon, to the extent the Borrower has made payments under such Loan
sufficient to discharge such unpaid amounts if applied in accordance with the
Basic Agreements and such Swap Transaction);

provided that (A) if (i) an Event of Default has occurred and is continuing,
(ii) the Swap Counterparty and the “Reference Market-maker” quote the identical
amount, or (iii) if the “Reference Market-maker” fails to quote or, having
quoted, fails or refuses to assume the aforesaid obligations of such Lender in
accordance with its “quote,” or (B) in the case of an internal Swap Transaction,
clause (b) shall be inapplicable and the amount computed in accordance with
clause (a) above shall be the “Swap Break Amount.” The term “Lender” as used in
this definition means either a Lender in its own right or a Lender acting
through a swap agent.

“Swap Breakage Gain”: as to any Lender, the value of the Swap Break Amount for
such Lender, if the Swap Break Amount is a negative number; provided that the
Swap Breakage Gain shall be zero while an Event of Default has occurred as is
continuing.

“Swap Breakage Loss”: as to any Lender, the value of the Swap Break Amount for
such Lender if the Swap Break Amount is a positive number.

“Swap Credit Spread”: 0.10% per annum.

“Swap Counterparty”: for any Swap Transaction, a swap counterparty sourced by
the relevant Lender, as applicable, or, in the case of an internal Swap
Transaction, such Lender’s swap or treasury desk.

“Swap Form”: a Master Agreement (together with the schedule to the Master
Agreement) of the International Swap Dealers Association (Local Currency-Single
Jurisdiction or Multi Currency Cross Border) (the “Swap Agreement”) in the form
published in 1992 (or any comparable form) and supplemented by the 2006 ISDA
Definitions.

“Swap Rate”: the Fixed Interest Rate minus the Applicable Margin.

“Swap Transaction”: for any Lender and in respect of its portion of the Loan, an
interest rate swap transaction entered into by such Lender with a Swap
Counterparty (documented by the Swap Form and a swap confirmation incorporating
the terms of this definition) where such Lender will (i) pay to such Swap
Counterparty under such swap transaction on each Payment Date following the
Advance Date an amount equal to the interest scheduled to be paid to such Lender
on its Loan calculated at the Swap Rate and (ii) receive from such Swap
Counterparty on each such Payment Date an amount equal to the amount of interest
that would have accrued on such Loan during the Interest Period for such Loan
ending on such Payment Date at LIBOR (flat) for such Interest Period, and
incorporating the “Swap Break Amount” methodologies associated with any
termination of such swap transaction in whole or in part in association with any
acceleration or prepayment (or Borrower-induced sale) of its Loan;

 

- 13 -



--------------------------------------------------------------------------------

provided that if such Lender shall be participating in the Loan without actually
entering into an interest rate swap transaction on the foregoing terms, for the
purpose of ascertaining Swap Break Amount, it shall have been deemed to have
entered into an internal Swap Transaction on the foregoing terms.

“Taxes”: as defined in Section 2.9.

“Technical Records”: as defined in the Lease.

“Third Party Rate”: as defined in Section 2.5(b)(2).

“Total Loss”: as defined in the Lease.

“Transaction Documents”: as defined in the Lease.

“Unindemnified Taxes”: Taxes described in Section 2.13(b)(i) through (viii) and
Section 2.13(b)(x) through (xi) that are imposed on an Indemnitee.

“Unwind Collateral”: cash in an amount equal to the amount determined pursuant
to Section 2.5(b)(3).

“Unwind Collateral Account”: as defined in Section 2.2(c).

“US$”, “$”, “Dollars” and “dollars”: the lawful currency of the United States of
America.

1.2 Interpretation. References in this Agreement to:

(a) sections, subsections, exhibits or schedules are, unless otherwise
specified, references to sections, subsections or exhibits of and schedules to,
this Agreement;

(b) any statutory or other legislative provisions, or the rules and regulations
thereunder, shall be construed as including any statutory or legislative
modification or reenactment or repromulgation thereof, or any provision enacted
or promulgated in substitution therefor;

(c) any agreement or instrument shall include such agreement or instrument as it
may from time to time be amended, restated, modified, supplemented (including by
addenda) and/or substituted;

(d) an “agreement” shall also include a concession, contract, deed, franchise,
license, treaty or undertaking (in each case, whether oral or written);

(e) any document being in the “approved form” means in such form as agreed
between the Agent and the Borrower Parent;

 

- 14 -



--------------------------------------------------------------------------------

(f) unless otherwise specified, all terms defined in this Agreement shall have
the defined meanings when used in any certificate or document made or delivered
pursuant hereto;

(g) headings are for ease of reference only and, unless otherwise indicated by
the context, words importing the singular number only shall include the plural
and vice versa, and words importing neuter gender shall include the masculine
and feminine gender; and

(h) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

Section 2. Amount and Terms of Commitment.

2.1 Commitment. On the Advance Date each Lender agrees to make its loan
(collectively, the “Loan”) to the Borrower in the principal amount equal to its
Commitment, on and subject to the terms and conditions set forth in this
Agreement. The Borrower agrees to pay in arrears to the Agent for the account of
each Lender a non-refundable commitment fee computed by multiplying the undrawn
amount of such Lender’s Commitment from day to day by 0.75% per annum for each
day during the period from (but excluding) December 13, 2013 to (and including)
the earlier of the Advance Date and the Final Commitment Date. Such fee shall be
computed on the basis of a 360-day year and actual number of days elapsed and
shall be payable quarterly in arrears and on the date on which the fee ceases to
accrue in accordance with the foregoing.

2.2 Procedure for Borrowing.

(a) The Borrower shall give the Agent written notice (a “Borrowing Notice”) of
the Advance Date which notice (i) shall be in the form of Exhibit A hereto and
(ii) must be received by the Agent prior to 6:00 p.m., New York time, at least
two (2) Business Days prior to the requested Advance Date (the “Scheduled
Advance Date”) or such shorter period as the Agent and the Lenders may agree. At
the request of the Borrower, the Agent and the Lenders together with the
Borrower shall perform a “dry run” simulation of the rate fixing procedure
described in Section 2.5(b) at least ten (10) days (or such shorter period as
agreed between the parties) prior to the currently Scheduled Advance Date with a
view to providing an indication of the “fixed rate” for the Loan.

(b) In order to facilitate the timely closing of the transactions contemplated
hereby, the Borrower, by delivery of the Borrowing Notice to the Agent,
irrevocably instructs the Lenders to: (A) wire transfer (for receipt by no later
than 9:00 a.m. New York City time) on the Scheduled Advance Date its portion of
the Commitment by the wiring of immediately available funds (reference:
Atlas/TNT/ B777F) to an account of the Security Trustee held at Wilmington Trust
Company and specified by the Security Trustee (the “Account”). The funds so paid
by each Lender (the “Deposit”) into the Account are to be held by the Security
Trustee on trust for account of such Lender.

 

- 15 -



--------------------------------------------------------------------------------

(c) If, for any reason, the Advance Date does not occur on the Scheduled Advance
Date, (i) the Borrower shall, by no later than the close of business on the
Scheduled Advance Date, transfer the Unwind Collateral to an account of the
Security Trustee held at Wilmington Trust Company and specified by the Security
Trustee (the “Unwind Collateral Account”) and (ii) the Deposit, and earnings
thereon, will be, to the extent available, invested and reinvested by the
Security Trustee at the sole direction, for the account, and at the risk of the
Borrower, in an overnight deposit selected by the Security Trustee. Upon the
Borrower’s oral (to be confirmed in writing) instructions, earnings on any such
investments shall be applied to the Borrower’s payment obligations to each
Lender to the extent of such earnings.

(d) Upon the satisfaction (as determined by the Agent) of the conditions
precedent set forth in Section 3, the Agent shall instruct the Security Trustee
to disburse the Deposit for application of all Commitments to the Borrower in
accordance with the instructions given in the Borrowing Notice (or such other
instructions as may be subsequently agreed by the Borrower and the Agent with
the Security Trustee in writing at least three Business Days prior to the date
of disbursement).

(e) If the actual Advance Date is a date falling after the Scheduled Advance
Date, the Borrower shall pay interest hereunder to each Lender on the amount of
its Deposit for the period from and including the Scheduled Advance Date to but
excluding the earlier of (i) the actual Advance Date and (ii) the Cutoff Date
(as defined below). For each Lender, such interest shall accrue on the amount of
such Lender’s Deposit at the Fixed Interest Rate. Interest on the Deposits
accrued pursuant to the preceding sentence shall (i) if accrued to the Advance
Date, be paid on the first Payment Date and (ii) if accrued to the Cutoff Date,
be paid to each Lender on such date.

(f) If for any reason, other than the failure of any Lender to comply with the
terms hereof, the Advance Date shall not have occurred on or prior to five
(5) Business Days (or such longer period as agreed between the parties) after
the Scheduled Advance Date or such earlier date as the Borrower shall specify
(the “Cutoff Date”), then each Lender shall cancel, terminate or otherwise
unwind its funding arrangements made to fund its Deposit on the Scheduled
Advance Date and the Swap Transaction, and such Lender shall notify the Security
Trustee thereof, and the Security Trustee shall return such Lender’s Deposit to
such Lender. For purposes of Section 2.4(e), Deposit amounts returned to the
Lenders in accordance with Section 2.4(e) shall not be considered paid or
pre-paid on account of any Loan and may be re-borrowed in accordance herewith.

(g) In the event of the occurrence of the events described in clause (f) above,
the Borrower agrees to pay each Lender (other than BNP Paribas (“BNPP”))
promptly (but in any event within three (3) Business Days of the Cutoff Date)
(i) as compensation, an amount equal to any Swap Breakage Loss and Liquidity
Breakage incurred in connection with the unwinding or liquidating of any
deposits or funding or financing arrangement with its funding source and/or
unwinding its Swap Transaction (it being understood that in the event of a Swap
Breakage Gain, such amount will be paid by the applicable Lender to the
Borrower), and (ii) without duplication of the amounts covered by the preceding
clause (i), all reasonable out-of-pocket costs and

 

- 16 -



--------------------------------------------------------------------------------

expenses of the Agent (including, without limitation, reasonable legal costs and
expenses) incurred by the Agent as set forth in Section 7.5 hereof. In addition,
in the event of the occurrence of the events described in clause (f) above, the
Borrower agrees to pay BNPP promptly (but in any event within three (3) Business
Days of the Cutoff Date) as compensation, an amount equal to any Swap Breakage
Loss and all losses (but excluding loss of profit) incurred by BNPP in
liquidating or unwinding funds on a day other than the last day of an Interest
Period which were acquired by BNPP to fund its portion of the Loan.

2.3 Notes. The Loan shall be evidenced by one or more promissory notes of the
Borrower maturing on the Final Maturity Date and otherwise substantially in the
form of Exhibit D hereto (the “Notes”), with appropriate insertions therein as
to payee, aircraft information, date, interest rate and principal amount,
payable to each Lender or its registered assigns and in an aggregate principal
amount equal to the advance evidenced thereby. Interest under the Notes shall be
payable as more particularly set forth in Section 2.5 hereof. Each Lender is
hereby authorized to record the amount of each payment of principal and interest
on its Loan on the schedule annexed to and constituting a part of the related
Note, and any such recordation shall constitute prima facie (but not conclusive)
evidence of the accuracy of the information so recorded. No failure to make any
such notations shall affect the validity of the Borrower’s obligations to repay
the full unpaid principal amount of any Loan or the duties of Borrower hereunder
or thereunder. Each Note shall (a) be dated the Advance Date, (b) be stated to
be repaid in installments on each Payment Date in accordance with Section 2.5(a)
hereof, with a final installment on the Final Maturity Date thereof of all
remaining principal and accrued interest thereunder, and (c) provide for the
payment of interest in accordance with Section 2.5.

2.4 Prepayments.

(a) Mandatory Prepayment.

(i) Upon the occurrence of a Total Loss, the Borrower shall as soon as
reasonably possible after obtaining knowledge of such occurrence give to the
Agent written notice of such Total Loss. If a Total Loss with respect to the
Airframe shall occur, the Borrower, on the date on which the Lessee makes or is
required, pursuant to the Lease, to make payment of the amounts specified in the
Lease shall pay to the Agent for the benefit of the Lenders an amount equal to
the sum of:

(A) the outstanding principal amount of the Loan,

(B) all interest accrued on the amount specified in clause (A),

(C) 50% of the Prepayment Compensation and 50% of the Liquidity Breakage, as
applicable, in respect of such prepayment,

(D) any and all amounts owing pursuant to Section 2.10 in respect of such
prepayment, and

(E) any and all other amounts owing to the Lenders and the Agent hereunder or
under the Notes as of the date of prepayment.

 

- 17 -



--------------------------------------------------------------------------------

(ii) If a Total Loss shall occur with respect to an Engine which does not
constitute a Total Loss with respect to the Airframe and Lessee has replaced or
caused the replacement of such Engine in accordance with the Lease, as
applicable, then the Borrower shall provide to the Agent (x) all documents
provided by Lessee pursuant to the Lease and (y) a supplement to the Security
Agreement, subjecting the replacement engine to the lien thereof, and (z) an
opinion in form and substance reasonably acceptable to the Agent of counsel to
Lessee and/or the Borrower reasonably satisfactory to the Agent to the effect
that the instruments referred to in clause (y) of this Section 2.4(a)(ii) have
been duly authorized, executed and delivered, that the replacement engine has
been validly subjected to the lien of the Security Agreement and covered by the
Lease, that the instruments subjecting such replacement engine to the Lease and
to the lien of the Security Agreement have been duly filed for recordation in
all appropriate jurisdictions, and that no further action, filing, registration
or recording of any document is necessary or advisable in order to establish and
perfect the title of Borrower to and the lien of the Security Agreement on such
replacement engine.

(b) Voluntary Prepayment. Provided no Default or Event of Default has occurred
and is continuing, the Borrower may upon not less than seven (7) Business Days’
prior irrevocable written notice to the Agent, voluntarily prepay the Loan in
whole or in part (but if in part in an amount not less than $1,000,000 and in
$1,000,000 multiples thereafter, unless the provisions of paragraph (c) of this
Section 2.4 are applicable). Any prepayment under this paragraph (b) shall be
made by paying to the Agent for the benefit of the Lenders, an amount equal to
the sum of (i) the outstanding principal amount of the Loan designated in such
notice, (ii) all interest accrued and unpaid on the amount specified in clause
(i), (iii) any and all amounts owing pursuant to Section 2.10 in respect of such
prepayment, (iv) any Prepayment Compensation and any Liquidity Breakage, if
applicable, and (v) all other amounts owing to the Lenders hereunder or under
the applicable Notes as of the date of prepayment. Any partial prepayment
pursuant to this paragraph (b) shall be applied to remaining repayment
installments of the outstanding principal amount of the Loan in the inverse
order of maturity.

(c) Prepayment to Affected Lenders. If any of the circumstances set out in
Section 2.9, 2.11, 2.12, 2.13 or 2.14 arise, or would or are likely to arise,
then the Borrower may prepay the Loan of the Lender(s) affected under such
provisions. If as a result of any such circumstance the Borrower elects to
prepay the Loan of the affected Lender(s) in order to avoid the amounts which
would be due and payable under such provisions, the provisions of Section 2.4(b)
shall apply in all respects to a prepayment under this paragraph (c), except
that the Borrower shall be required to pay only 50% of Prepayment Compensation
and 50% of Liquidity Breakage, as applicable, with respect to a prepayment under
this paragraph (c) if any of the circumstances set out in Section 2.11 arise or
would or are likely to arise. Any partial prepayment pursuant to this paragraph
(c) shall be applied to remaining repayment installments of the outstanding
principal amount of the Loan pro rata.

 

- 18 -



--------------------------------------------------------------------------------

(d) Other Mandatory Prepayment.

If the Aircraft is sold by the Borrower, or [*], the Borrower shall, on or prior
to the date of such sale or the [*], pay to the Agent for the benefit of the
Lenders an amount equal to the sum of:

(A) the outstanding principal amount of the Loan,

(B) all interest accrued on the amount specified in clause (A),

(C) any and all Prepayment Compensation and Liquidity Breakage, as applicable,
in respect of such prepayment,

(D) any and all amounts owing pursuant to Section 2.10 hereof in respect of such
prepayment, and

(E) any and all other amounts owing to the Lenders and the Agent hereunder or
under the Notes as of the date of prepayment.

(e) No Reborrowing. Amounts paid or prepaid on account of any Loan may not be
reborrowed.

2.5 Interest Rates; Principal Repayment; and Payment Dates.

(a) The Loan shall bear interest at the Fixed Interest Rate (calculated on the
basis specified in the definition thereof) on the unpaid principal amount
thereof from time to time outstanding, payable in arrears on each Payment Date.
The Loan shall mature on the Final Maturity Date. The principal amount of the
Loan shall be payable on the dates and in the amounts set forth in Exhibit B.
Notwithstanding the foregoing, the final payment made under each Note shall be
in an amount sufficient to discharge in full the unpaid principal amount, and
all accrued and unpaid interest on, and any other amounts due under, such Note.

(b) The following procedures shall apply to determine the Fixed Interest Rate
applicable to the Loan:

(1) No later than 11:00 a.m. New York time on the Business Day prior to the
Advance Date (or such shorter period as agreed between the parties), the Lenders
will notify the Borrower of a single fixed rate of interest (the “Lenders’
Rate”). The Lenders’ Rate shall be agreed to by each Lender and the Agent shall
advise the Borrower of each individual Lender’s rate which forms the basis of
the Lenders’ Rate. In case the Lenders’ Rate is not greater by more than 0.01%
than the rate calculated by the Guarantor using Bloomberg swap manager (SWPM)
for a swap having the same characteristics as the profile of the Loan (with the
help of the Lenders), then the Lenders’ Rate shall be the Mid Swap Rate for all
purposes hereunder.

 

- 19 -



--------------------------------------------------------------------------------

(2) If the Lenders’ Rate is greater by more than 0.01% than the rate calculated
by the Guarantor using Bloomberg swap manager (SWPM) (with the help of the
Lenders), then each Lender shall obtain from a third party bank pre-approved by
the Borrower which is able to enter into a swap with each of the Lenders on a
back-to-back basis a fixed rate of interest (the “Third Party Rate”); provided
that such third party bank is acceptable to the Lenders (from a credit and
compliance point of view); provided further that each Lender may decide whether
to enter into such swap on a back-to-back basis or to offer a Mid Swap Rate as
being the Third Party Rate plus 0.01%. If the conditions of this paragraph
(2) apply, then the Third Party Rate plus 0.01% shall be the Mid Swap Rate for
all purposes hereunder.

(3) After the setting of the Fixed Interest Rate, the Agent shall determine the
approximate amount of Swap Breakage Losses the Lenders may incur if a borrowing
of the Loan does not occur on the date specified therefor in the Borrowing
Notice or on or prior to the Cutoff Date. The Agent shall promptly notify the
Borrower of its determination and provide evidence to the Borrower detailing the
basis for its calculations.

(c) The parties acknowledge that Exhibit B was prepared based on an assumed
interest rate of 4.47% per annum and on an assumed Advance Date of January 7,
2014. After the setting of the Fixed Interest Rate, the Agent shall prepare a
new mortgage style amortization schedule for the Loan which takes into account
the actual Advance Date and the actual Fixed Interest Rate. Schedule 1 attached
to each Note shall be based on such new mortgage style amortization schedule.

(d) The Borrower shall pay the Agent, on behalf of the Lenders, on demand,
interest at the Default Rate (calculated on the basis of a 360-day year and the
actual number of days elapsed) on any amounts payable hereunder or under a Note
(without duplication) not paid when due for any period during which the same
shall be overdue, in each case for the period the same is overdue. Amounts shall
be overdue if not paid when due (whether at stated maturity, by acceleration or
otherwise).

(e) Any amount received, realized or held by the Security Trustee in respect of
the Collateral after the occurrence of an Event of Default (unless waived by the
Lenders), shall be distributed and paid forthwith in accordance with the terms
of Section 3.3 of the Security Agreement.

(f) Funds received by the Agent from the Borrower shall be distributed to the
Lenders as follows:

first, to the payment of any fees, costs, charges, or expenses, if any
(including, without limitation, interest on overdue amounts and), Prepayment
Compensation, if any, Liquidity Breakage, if any, Swap Breakage Losses, if any,
or other amount (other than the principal amount of such Loan or any interest
due thereon) due under this Agreement,

 

- 20 -



--------------------------------------------------------------------------------

second, accrued interest on the Loan due and payable on the date of such payment
(as well as any interest on overdue principal) and, to the extent permitted by
law, interest and other amounts due under this Agreement,

third, to the payment of the installment of the principal amount of the Loan
then due and payable, and

fourth, the balance, if any, remaining thereafter, to the payment of the
principal amount of the Loan remaining unpaid.

The amounts paid pursuant to clause fourth above shall be applied to the
installments of principal of the Loan in the inverse order of maturity.

2.6 Payments. All payments (including prepayments) to be made by the Borrower
hereunder, under the Notes and under any other Basic Agreement, whether on
account of principal, interest, fees or otherwise, shall be made without
deduction (other than in respect of Taxes, in which case Section 2.9 shall
apply), set-off or counterclaim and shall be made prior to 11:00 a.m., New York
time, on the due date therefor to an account specified by the Agent, in Dollars
(or, if any payment is due in another currency, then in such other currency) and
by wire transfer of immediately available funds. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be due and payable on the immediately succeeding Business Day (unless such
Business Day falls in the following calendar month, in which case such payment
shall be due and payable on the immediately preceding Business Day), and if such
payment includes any payment of interest the amount of interest payable shall
not be adjusted as a result thereof.

2.7 Mitigation. If any of the circumstances set out in Section 2.9, 2.11, 2.12,
2.13 or 2.14 arise, or would or are likely to arise, then without in any way
limiting, reducing or otherwise qualifying the rights of any Lender under such
provisions, such Lender will, in the circumstances set forth in Section 2.9,
2.11, 2.12, 2.13 or 2.14, if applicable, promptly thereafter supply an estimate
in good faith of an amount the Borrower may be required to pay to such Lender
thereunder (provided that no such estimate shall prejudice any claim under
Section 2.9, 2.11, 2.12, 2.13 or 2.14) and, on request of the Borrower which the
Borrower may make if such amount is material, such Lender shall consult in good
faith with the Borrower for a period not exceeding sixty (60) days with a view
to taking such reasonable steps as may be open to it (a) to avoid the effects of
such circumstances, or (b) to avoid the need for the Borrower to make payment
pursuant to Section 2.9, 2.11, 2.12, 2.13 or 2.14, or to reduce the amount of
any such payment including by transferring its participation in the Loan and/or
its rights and obligations hereunder and under the Basic Agreements to another
of its branches or offices or to another financial institution not affected by
the relevant circumstances or to whom payments may be made or which may
participate in the transactions contemplated by this Agreement and the other
Basic Agreements without the Borrower being required to make any (or being
required to make a

 

- 21 -



--------------------------------------------------------------------------------

lesser) payment pursuant to Section 2.9, 2.11, 2.12, 2.13 or 2.14, provided that
such Lender shall not be under any obligation to take any such action if, in its
bona fide opinion, to do so could reasonably be expected to (i) have an adverse
effect upon its business, operation or financial condition, or (ii) result in
its rights, interests or position under or in relation to the Basic Agreements
being materially less favorable to it than would otherwise have been the case,
or (iii) involve it in any unlawful activity or any activity that is contrary to
any official directive, concession, guideline, request or requirement of any
competent authority (whether or not having the force of law but in respect of
which compliance by banks or other institutions of a similar nature to such
Lender, as the case may be, is customary), or (iv) (unless indemnified or
secured to its satisfaction) involve it in any expense, loss or liability
(including transaction expenses) or tax disadvantage.

2.8 Directed Sale. If a Lender requests payment or indemnification pursuant to
Section 2.9, 2.11, 2.12, 2.13 or 2.14, or the Borrower determines that it is
obligated to make any such payment or provide such indemnification, the Borrower
may require that such Lender transfer its Loan and all of its other rights and
obligations under this Agreement and each of the other Basic Agreements
(collectively, the “Transferred Interest”) in the manner contemplated by
Section 7.6 to one or more transferees which transferees are permitted
transferees of the affected Lender’s interest in its Loan in accordance with all
laws and regulations applicable to the affected Lender and are willing to
acquire the Transferred Interest at a price equal to the Transfer Price (as
defined below), such transferee(s) to be identified by the Borrower in a notice
(the “Replacement Notice”) to such Lender specifying the date on which such
transfer is requested to occur, the name(s) of the transferee(s) to which its
Transferred Interest is to be transferred and the portion thereof to be
transferred to each, which notice shall be given not less than 15 Business Days
prior to the date on which such transfer is to occur (or, in the circumstances
described in Section 2.14, such shorter period prior to the effectiveness of
such event). On the date of the requested transfer (a) such Lender shall sell,
assign and transfer to the transferee(s), without recourse, representation or
warranty (other than as to title and the absence of any Security Interest in the
Transferred Interest created by or through such Lender) pursuant to Section 7.6,
and the transferee(s) shall acquire and assume from such Lender, all of its
Transferred Interest by executing and delivering a Transfer Certificate and
(b) the transferee(s) shall pay to such Lender an amount equal to the aggregate
outstanding principal amount of the Loan held by such Lender, plus accrued
interest owing to such Lender in respect of its Loan and all other amounts then
due and owing to such Lender under this Agreement and each of the other Basic
Agreements in respect of the Transferred Interest, including, without
limitation, any amounts payable under this Section 2 plus any Swap Breakage
Losses (which may be paid by the Borrower on the Transferee’s behalf) or minus
any Swap Breakage Gain (net of any Taxes imposed thereon) plus 50% of the amount
of Prepayment Compensation and Liquidity Breakage, as applicable, with respect
to the outstanding principal amount of the Loan held by such Lender, in each
case in respect of the Transferred Interest, as if its Loan was being prepaid in
full on such date, and plus out-of-pocket expenses (including fees and expenses
of outside counsel) (collectively, the “Transfer Price”), whereupon the
Transferee(s) shall each become a “Lender” for all purposes of this Agreement
and the other Basic Agreements, having all the rights and obligations under this
Agreement and the other Basic Agreements of such Lender in respect of

 

- 22 -



--------------------------------------------------------------------------------

the Transferred Interest and the obligations of and relating to such Lender
under the Basic Agreements shall terminate; provided that such Lender and the
Borrower shall remain liable to each other in respect of any unsatisfied
obligations theretofore accrued.

2.9 Taxes.

(a) Unless required by applicable law, all payments made by the Borrower under
this Agreement, the Notes and the other Basic Agreements shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, including any interest,
additions to Tax or penalties applicable thereto (collectively, “Taxes”). If any
Indemnified Taxes are required to be withheld from any amounts payable to an
Indemnitee hereunder or under a Note, the amounts so payable to such Indemnitee
shall be increased to the extent necessary to yield to such Indemnitee (after
payment of all Indemnified Taxes) the amount that would have been received by
the Indemnitee had such Indemnified Taxes not been imposed. Whenever any
withholding Taxes are payable by the Borrower, as promptly as possible
thereafter, the Borrower shall send to the Agent official receipts for such
Taxes or other evidence of such payment reasonably acceptable to the Agent. If
the Borrower fails to pay any withholding Taxes when due to the appropriate
taxing authority, the Borrower shall indemnify the relevant Indemnitee for any
Indemnified Taxes paid by the Indemnitee and for any incremental Taxes that may
become payable by such Indemnitee as a result of any such failure. The
agreements in this subsection shall survive the termination of this Agreement
and the payment of the Loan and all other amounts payable hereunder or under a
Note.

(b) Each Indemnitee shall deliver to the Agent for transmission to the Borrower
or, in the case of the Agent, to the Borrower, as soon as reasonably practicable
after receipt of written request therefor (accompanied by a copy of each
requested document and any published instructions for such document), such
forms, certifications and other documents as (A) such Indemnitee is entitled
under applicable law to execute or obtain, (B) such Indemnitee is able to
complete with information that is in the possession or control of such
Indemnitee or is reasonably obtainable by such Indemnitee and (C) are required
by applicable law to permit the Agent, the Borrower or the Lessee (as the case
may be) to make any payment to or for the account of such Indemnitee pursuant to
the Basic Agreements without withholding (or withholding at a reduced rate, as
the case may be) any withholding Tax that the Agent, the Borrower or the Lessee
(as the case may be) would be required by any applicable law to withhold in the
absence of such document, provided that no Indemnitee shall be obligated to
deliver any such form, certification or other document if such Indemnitee
determines, acting reasonably and in good faith, that delivery of such form,
certification or other document is reasonably likely to result in a material
adverse consequence for such Indemnitee for which such Indemnitee is not
entitled to indemnification under any Basic Agreement. If any Indemnitee has or
acquires actual knowledge that any such form, certification or other document
delivered by such Indemnitee pursuant to this Section 2.9(b) is or has become
inaccurate, such Indemnitee shall give the Agent, or in the case of the Agent,
the Borrower prompt written notice thereof.

 

- 23 -



--------------------------------------------------------------------------------

(c) The Borrower shall not be required to pay any additional amount to any
Lender under Section 2.9(a) to the extent the Taxes described therein are
required to be deducted or withheld as a result of a failure of such Lender to
satisfy the requirements of Section 2.9(b); provided, that, if a Lender shall
have satisfied the requirements of Section 2.9(b) on the date such Lender
becomes party to this Agreement, nothing in this Section 2.9(c) shall relieve
the Borrower of its obligation to pay any additional amounts pursuant to
Section 2.9(a) in the event that, as a result of any Change in Law, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding or is subject to withholding at a reduced rate as described in
Section 2.9(b).

(d) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.9, it shall, so long as no Material Default or Event
of Default shall be continuing, pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.9 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (d) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (d), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(e) If a payment made to a Lender under this Agreement, the Notes and the other
Basic Agreements would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Agent at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

- 24 -



--------------------------------------------------------------------------------

Each party’s obligations under this Section 2.9 shall survive and remain in full
force and effect, notwithstanding the expiration or termination of this
Agreement and the payment of the Loan and all other amounts payable hereunder
and under the Notes.

2.10 Breakage Indemnity. The Borrower hereby agrees to indemnify each Lender and
to hold each Lender harmless, upon written request by that Lender (which request
shall set forth in reasonable detail the basis for requesting such amounts), for
all Swap Breakage Losses and, in the case of a Lender which is not a COF Lender,
Liquidity Breakage, which that Lender may sustain, and in each case as such
amount is due and payable pursuant to the terms of this Loan Agreement: (i) if
for any reason (other than a default by any Lender) a borrowing of the Loan does
not occur on the date specified therefor in the Borrowing Notice; (ii) as a
consequence of any transfer pursuant to Section 2.8; (iii) as a consequence of
any prepayment of the Loan that occurs on any date or any payment of a principal
installment of the Loan that occurs on a date other than the scheduled Payment
Date therefor; (iv) to the extent that any prepayment of the Loan is not made on
any date specified in a notice of prepayment given by the Borrower; or (v) as a
consequence of any default by the Borrower in the repayment of the Loan when due
under the terms of this Agreement. So long as no Event of Default shall have
occurred and be continuing, each Lender shall pay to the Borrower any Swap
Breakage Gain (net of any Taxes imposed thereon) received by it as a result of
such default, acceleration, failure to make a borrowing or making any repayment
or prepayment. This covenant shall survive the termination of this Loan
Agreement and payment of the Loan and all other amounts payable hereunder or
under the Notes. A certificate setting forth and explaining in reasonable detail
the amount of such Swap Break Amount submitted to the Borrower by the affected
Lender shall be conclusive and binding for all purposes, except in case of
manifest error.

2.11 Increased Costs.

(a) Increased Costs Generally. Subject to paragraphs (c) and (d) below, if any
Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender; or

(ii) impose on any Lender any other condition affecting this Agreement or the
Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining its Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise) (“Increased
Costs”), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered, in each case provided that such additional costs have not
been compensated for pursuant to any other provision of this Agreement (or would
have been compensated for but was not so compensated solely because any of the
exclusions in such other provision).

 

- 25 -



--------------------------------------------------------------------------------

(b) Capital Requirements. Subject to paragraphs (c) and (d) below, if any Change
in Law regarding capital requirements has the effect of reducing the rate of
return on a Lender’s capital or on the capital of such Lender’s holding company,
if any, as relates to the class of assets and liabilities that includes its
commitments and Loan under this Agreement to a level below that which such
Lender or such Lender’s holding company would have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy developed in
connection with the adoption and/or implementation of the Basel III accord or
any amendments after the date hereof to the Basel II accord), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Limitations of Claims. The Borrower shall not be required to make payment to
any affected Lender pursuant to Section 2.11(a) or 2.11(b) to the extent that:

(i) any amounts claimed thereunder are Taxes; or

(ii) any amounts claimed thereunder are imposed by reason of the willful
misconduct or gross negligence of such Lender or result from any failure on the
part of such Lender to comply with any of the express terms of this Agreement or
any other Basic Agreement (except where such failure results from any failure on
the part of any party (other than such Lender) to this Agreement or any other
Basic Agreement to comply with any of the express terms thereof); or

(iii) any amounts claimed thereunder result from any failure by such Lender duly
to comply with any such laws of which it may reasonably be expected to be aware;
or

(iv) any amounts claimed thereunder result from a voluntary relocation by such
Lender of its lending office.

(d) Claims Procedure. A Lender intending to make a claim for amounts pursuant to
Section 2.11(a) or (b) shall, within 30 days after becoming aware of the same,
provide written notice to the Agent and the Borrower of the event by reason of
which it is entitled to do so (the “Increased Cost Notice”); provided, that if
such Lender fails to give such Increased Cost Notice within 30 days after
becoming aware of the same, such Lender shall, with respect to any costs
resulting from such event, only be entitled to payment under Section 2.11 for
costs incurred from and after the date 120 days prior to the date that such
Lender does give such Increased Cost Notice. The Increased Cost Notice shall
describe the events giving rise to such Increased Costs, the basis for
determining and allocating such Increased Costs and the amount of each request
by such Lender for compensation under this Section 2.11, together with a
statement that the determinations and allocations made in respect of the
Increased Costs comply with the provisions of this Section 2.11; provided, that
such Lender shall not be required to disclose any confidential information
relating to the organization of its affairs, or its capital structure or return
on capital.

 

- 26 -



--------------------------------------------------------------------------------

(e) Certificate of Lenders. A certificate of a Lender as to (i) any amount
payable to it under this Agreement or (ii) the amount of any indemnity payable
to it, or for its account, under this Section 2.11 shall, in either case and in
the absence of manifest error, be prima facie evidence of the existence and
amount of such obligation of the Borrower so long the underlying determinations
and allocations are made on a reasonable basis.

2.12 General Indemnity. The Borrower hereby agrees to defend, indemnify, save
and keep harmless on an After-Tax Basis the Security Trustee, the Agent and each
Lender (without duplication of any other indemnity provisions herein) together
with their respective officers, directors, agents, employees and affiliates
(each, an “Indemnitee”) against, and agrees to protect, save and keep harmless
each Indemnitee from (whether or not the transactions contemplated herein or in
any of the other Basic Agreements are consummated), any and all Expenses imposed
on, incurred by or asserted against such Indemnitee, in any way relating to or
arising out of or which would not have occurred but for:

(a) the execution and delivery of the Basic Agreements and the consummation of
the transactions contemplated thereby or the enforcement of any of the terms
thereof after the occurrence and continuation of an Event of Default;

(b) the operation, possession, use, non-use, control, leasing, subleasing,
maintenance, storage, overhaul, testing, inspections or acceptance flights at
return of (i) the Aircraft, (ii) any Engine or (iii) any Part, by Lessee, any
sublessee or any Person (other than such Indemnitee), including, without
limitation, claims for death, personal injury, property damage, other loss or
harm to any Person and claims relating to any Requirement of Law, including,
without limitation, environmental control, noise and pollution laws, rules or
regulations;

(c) the manufacture, design, acceptance, rejection, delivery, return, import,
export, condition, repair, modification, servicing, rebuilding, enforcement of
warranties, airworthiness, registration, reregistration, performance, sublease,
merchantability, fitness for use, substitution or replacement of the Aircraft,
any Engine or any Part or other transfer of use or possession of the Aircraft,
any Engine or any Part, including under a pooling or interchange agreement; or

(d) the prevention or attempt to prevent the arrest, confiscation, seizure,
taking in execution, impounding, forfeiture or detention of the Aircraft, or in
securing the release of the Aircraft;

provided that the foregoing indemnity shall not extend to any Expense of an
Indemnitee to the extent directly attributable to or directly resulting from or
arising out of one or more of the following:

(1) any representation or warranty by such Indemnitee in or provided in
accordance with the Basic Agreements being incorrect; or

 

- 27 -



--------------------------------------------------------------------------------

(2) the failure by such Indemnitee to perform or observe any agreement, covenant
or condition in any of the Basic Agreements; or

(3) the willful misconduct or the gross negligence of such Indemnitee (other
than gross negligence imputed to such Indemnitee solely by reason of its
interest in the Aircraft); or

(4) any Tax, or any loss of Tax benefits or increase in Tax liability under any
Tax law, which, for the avoidance of doubt, shall be governed by Sections 2.9
and 2.13; provided, however, that this clause (4) shall not apply to Taxes taken
into consideration in making any payment pursuant to this Section 2.12 on an
After-Tax Basis; or

(5) other than during the continuance of an Event of Default, the offer or sale
by such Indemnitee of any interest in the Aircraft, a Commitment, a Loan or a
Note or any similar interest or any borrowing of funds in respect thereof; or

(6) any Expense for which the Agent or such Lender has expressly agreed to be
responsible; or

(7) any Expense for which such Lender has been indemnified by the Lessee
pursuant to Clause 19 of the Lease (or any subsequent Lease pursuant to similar
provisions); or

(8) so long as no Event of Default has occurred and is continuing, any Expense
which is an ordinary and usual overhead Expense for such Indemnitee; or

(9) any Expense to the extent such Expense would have arisen if such Indemnitee
had not engaged in the transactions contemplated by the Basic Agreements; or

(10) any acts or events (other than acts or events related to the performance or
failure to perform by the Borrower of its obligations pursuant to the terms of
the Basic Agreements) that occur after the Security Trustee is required to
release all Collateral from the Lien of the Security Documents, except to the
extent attributable to acts or events occurring prior thereto.

If an Indemnitee has knowledge of a claim involving one or more Expenses such
Indemnitee shall promptly give notice of such claim to the Borrower, provided
that the failure to provide such notice shall not release the Borrower from any
of its obligations to indemnify an Indemnitee hereunder, except to the extent
such failure results in an increase in the Expenses otherwise payable hereunder,
but only to the extent of such increase. Any amount payable to any Indemnitee
pursuant to this Section 2.12 shall be paid within 20 days after receipt of a
written demand therefor from such Indemnitee accompanied by a written statement
describing in reasonable detail the Expenses which are the subject of and basis
for such indemnity and the computation of the amount so payable. The Borrower
shall be entitled, unless an Event of Default shall have occurred and be
continuing, at its sole cost and expense:

(A) (so long as the Borrower has agreed in writing that the Borrower is liable
to such Indemnitee for such Expense, if any) in any judicial or administrative
proceeding that involves solely a claim for one or more Expenses, to assume
responsibility for and control thereof,

 

- 28 -



--------------------------------------------------------------------------------

(B) (so long as the Borrower has agreed in writing for such Indemnitee that the
Borrower is liable to such Indemnitee for such Expense, if any) in any judicial
or administrative proceeding involving a claim for one or more Expenses and
other claims related or unrelated to the transactions contemplated by the Basic
Agreements, to assume responsibility for and control of such claim for Expenses
to the extent that the same may be and is severed from such other claims (and
such Indemnitee shall use reasonable efforts to obtain such severance), and

(C) in any other case, to be consulted by such Indemnitee with respect to
judicial proceedings subject to the control of such Indemnitee and to be
allowed, at the Borrower’s sole expense, to participate therein.

Such Indemnitee shall, at Borrower’s cost, supply the Borrower with such
information reasonably requested by the Borrower and provide reasonable
cooperation as reasonably requested by the Borrower as is necessary or advisable
for the Borrower to control or participate in any proceeding to the extent
permitted by this Section 2.12. Such Indemnitee shall not (unless such
Indemnitee waives its right to be indemnified with respect to such Expense under
this Section 2.12) enter into a settlement or other compromise with respect to
any Expense without the prior written consent of the Borrower. Where the
Borrower assumes responsibility for and control of any proceeding against an
Indemnitee with respect to an Expense, no additional legal fees or expenses of
such Indemnitee in connection with the defense of such Expense shall be
indemnified hereunder unless (i) such fees or expenses were incurred at the
request of the Borrower, or (ii) the Borrower and such Indemnitee shall have
mutually agreed to the retention of such counsel. An Indemnitee may participate
at its own expense or at the expense of the Borrower in any of the circumstances
described in clauses (i) and (ii) of the preceding sentence; provided, that such
participation shall not constitute a waiver of the right to receive the
indemnification provided in this Section 2.12.

Upon payment in full in cash of any Expense pursuant to this Section 2.12, the
Borrower, without any further action, shall be subrogated to any claims such
Indemnitee may have relating thereto. Such Indemnitee at Borrower’s expense
agrees to give such further assurances or agreements and to cooperate with the
Borrower to permit the Borrower to pursue such claims, if any, to the extent
reasonably requested by the Borrower.

To the extent permitted by applicable law, interest at the Default Rate shall be
paid, on demand, on any amount or indemnity not paid when due pursuant to this
Section 2.12 until the same shall be paid. Such interest shall be paid in the
same manner as the unpaid amount in respect of which such interest is due.

 

- 29 -



--------------------------------------------------------------------------------

2.13 General Tax Indemnity.

(a) Indemnity. Except as provided in this Section 2.13, Borrower hereby agrees
to pay or cause to be paid when due, and shall indemnify and hold harmless each
Indemnitee on an After-Tax Basis, from and against, any and all Taxes howsoever
imposed or levied on or asserted against, from time to time, any Indemnitee, the
Borrower, the Borrower Parent, the Aircraft, Airframe or any Engine or any Parts
or any interest therein by any Governmental Authority on, with respect to, based
on or measured by: (i) the Aircraft, Airframe, any Engine or any Part thereof or
interest therein whether or not arising out of the manufacture, purchase,
acceptance, delivery, redelivery, transport, registration, reregistration,
deregistration, possession, operation, location, use, presence, condition,
alteration, maintenance, repair, return, storage, repossession, disposition,
abandonment, installation, charter, leasing, subleasing, modification, transfer,
importation, exportation or other disposition of, or the imposition of any lien
on, the Aircraft, Airframe, any Engine or any Part or interest therein; (ii) any
payments made pursuant to any of the Basic Agreements; or (iii) otherwise with
respect to or in connection with the execution, delivery, enforcement, amendment
of or supplement to the Basic Agreements or the transactions contemplated by the
Basic Agreements.

(b) Exclusions From Indemnity. The provisions of this Section 2.13 shall not
apply to:

(i) Excluded Taxes;

(ii) Taxes caused by a breach by such Indemnitee of any covenant or the
inaccuracy or falsity of any representation or warranty made by such Indemnitee
in the Basic Agreements;

(iii) Taxes caused by the gross negligence or willful misconduct of the
Indemnitee;

(iv) penalties, additions to Taxes, charges or interest to the extent arising
out of the failure of the Indemnitee to pay Taxes (other than Taxes which the
Borrower is obligated to pay pursuant to Section 2.9 or this Section 2.13 and
not paid by the Borrower in accordance with such sections) or file any required
report, return or statement (other than any report, return or statement as to
which the Borrower has breached its obligations to such Indemnitee set forth in
Section 2.9 or 2.13(c)) to the extent such Indemnitee is legally able to provide
such report, return or statement;

(v) Taxes imposed on an Indemnitee arising out of the assignment, sale or other
transfer of the Loan or any part thereof by such Indemnitee (other than any
assignment, sale or other transfer while an Event of Default is continuing or
made pursuant to Section 2.8 or otherwise at the written request of the
Borrower);

(vi) Taxes imposed on any assignee, purchaser or transferee of a Loan or a
portion thereof (other than any assignee, purchaser or transferee that acquires
its interest in a

 

- 30 -



--------------------------------------------------------------------------------

Loan while an Event of Default is continuing) under applicable law in effect on
the date of the assignment, sale or transfer to the extent that such Taxes are
in excess of the Taxes (as determined at the time of such assignment, sale or
other transfer) that would have been imposed on the assignor, seller or
transferor under applicable law in effect on the date of such assignment, sale
or transfer if such assignment, sale or other transfer had not been made;

(vii) Taxes imposed as a result of activities of the Indemnitee in the
jurisdiction imposing such Taxes that are unrelated to the transactions
contemplated by the Basic Agreements and that do not result from (A) any
Borrower Person or Lessee Person being organized or conducting activities in, or
having any other present or former connection with, the jurisdiction imposing
such Taxes or (B) the location or use in that jurisdiction of the Aircraft or
any part thereof;

(viii) any Tax that is imposed on or with respect to any event or period
occurring after the irrevocable payment in full of all amounts payable to the
Lenders pursuant to the Basic Agreements and the release of the Security
Interests created by the Security Documents;

(ix) any Tax imposed by withholding, which Taxes shall be governed by
Section 2.9;

(x) any Expense for which such Lender has been indemnified by the Lessee
pursuant to Clause 19 of the Lease (or any subsequent Lease pursuant to similar
provisions); and

(xi) any Tax imposed under FATCA.

(c) Reports. Borrower will provide, promptly upon request, such information as
may be reasonably requested by the Indemnitee or required to enable the
Indemnitee to timely and properly fulfill its Tax filing requirements with
respect to the transactions contemplated by the Basic Agreements. If any report,
return or statement is required to be filed with respect to any Tax which is
subject to indemnification under Section 2.9 or this Section 2.13, Borrower
shall notify such Indemnitee of such requirement and either file such report,
return or statement and send a copy of such report, return or statement to such
Indemnitee or, where Borrower is not permitted to file such report, return or
statement or such Indemnitee has in writing notified Borrower that it intends to
file such report, return or statement itself, Borrower shall prepare and deliver
such report, return or statement to the Indemnitee no later than thirty
(30) Business Days prior to the time such report, return or statement is to be
filed.

(d) Payment. Borrower shall pay any Tax for which it is liable pursuant to this
Section 2.13 in immediately available funds directly to the appropriate
Governmental Authority or, upon written demand of an Indemnitee, to such
Indemnitee, but in no event shall such payment be required to be made more than
five (5) Business Days prior to the date such Tax is due. Such Indemnitee shall
promptly forward to Borrower any notice, bill or advice in the nature of a
notice or bill received by it concerning any Indemnified Tax; provided, however,
failure to provide any such notice, bill or advice shall not relieve Borrower of
its obligations hereunder

 

- 31 -



--------------------------------------------------------------------------------

(except to the extent described in Section 2.13(b)(ii)). As soon as practical
after each payment of any Indemnified Tax by Borrower directly to any
Governmental Authority, Borrower shall furnish such Indemnitee with the original
or a certified copy of a receipt for Borrower’s payment of such Tax or such
other evidence of payment of such Tax as is reasonably acceptable to such
Indemnitee.

(e) Forms and Cooperation. Each Lender agrees that it will (i) take all actions
reasonably requested by the Borrower in writing that are consistent with
applicable legal and regulatory restrictions to maintain all exemptions, if any,
available to it from withholding Taxes (whether available by treaty or existing
administrative waiver) and (ii) otherwise cooperate with the Borrower to
minimize any amounts payable by the Borrower under Section 2.9 or 2.13;
provided, however, that in each case, any out-of-pocket cost relating to such
action or cooperation requested by the Borrower shall be borne by the Borrower
and no Lender shall be required to take any action that it determines in its
sole good faith discretion, may be adverse in any respect to it and not
indemnified to its satisfaction.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13, it shall, so long as no Material Default or Event
of Default shall be continuing, pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.13 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (d) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (d), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Survival. All indemnities, obligations and payments contemplated in this
Section 2.13 shall survive and remain in full force and effect, notwithstanding
the expiration or termination of this Agreement and the payment of the Loan and
all other amounts payable hereunder and under the Notes.

 

- 32 -



--------------------------------------------------------------------------------

2.14 Illegality.

If at any time as a result of any Change in Law occurring after the date hereof
it becomes, or becomes apparent that it will become, unlawful or prohibited for
any Lender to make or maintain the Loan or its participation in the Loan or to
carry out all or any of the other obligations under the Basic Agreements to
which it is party or to charge or receive interest at the rates applicable (such
an event being referred to as a “Relevant Event”), then such Lender shall
promptly serve notice of such fact on the Agent and the Borrower, together with
an opinion of independent legal counsel confirming that a Relevant Event has
occurred or is about to occur. If the opinion of independent legal counsel is
that (a) the Relevant Event has come into effect or (b) the Relevant Event will
come into effect, and the Borrower, the Agent and such Lenders have been unable
to mitigate pursuant to Section 2.7 or accomplish a directed sale pursuant to
Section 2.8 after exercising reasonable commercial efforts, then in the case of
either (a) or (b) the Commitment of such Lender shall terminate and the Agent
may declare the portion of the Loan made by such Lender to be immediately due
and payable on the date set forth for such payment in such notice or the date of
the Relevant Event, whichever is later to occur, and the Borrower shall prepay
such portion of the Loan, together with interest thereon, any and all amounts
owing pursuant to Section 2.10 hereof in respect of such prepayment, and all
other amounts due hereunder. If the opinion of independent legal counsel is that
the Relevant Event will not come into effect within twenty-one days after the
notice given by such Lender to the Agent and the Borrower in accordance with
this Section 2.14, the portion of the Loan made by such Lender shall be due and
payable prior to the Relevant Event taking effect, unless such Lender’s portion
of the Loan is transferred pursuant to Section 2.8 on or before the date set
forth for such payment.

2.15 Mutilation, Destruction, Loss or Theft. If a Note shall become mutilated,
destroyed, lost or stolen, the Borrower shall, upon the written request and at
the expense of the relevant Lender execute and deliver to such Lender, in
replacement thereof, a new Note in the same face amount, with the same
designation and dated the same date as the Note so mutilated, destroyed, lost or
stolen. If the Note being replaced has become mutilated, such Note shall be
surrendered to the Borrower. If the Note being replaced has been destroyed, lost
or stolen, the holder of such Note shall furnish to the Borrower such security
or indemnity as may reasonably be required by the Borrower to save it harmless
and evidence reasonably satisfactory to the Borrower of the destruction, loss or
theft of such Note and the ownership thereof, provided, however, that if the
holder of such Note is an initial Lender, the written undertaking of such holder
to indemnify the Borrower shall be sufficient security and indemnity.

2.16 Registration. The Agent, acting solely for this purpose as agent for the
Borrower, shall maintain at its office a register for the purpose of registering
transfers and exchanges of the Notes. A holder of an outstanding Note, intending
to transfer such outstanding Note to a new payee or to exchange such outstanding
Note for a new Note or Notes of authorized denominations, shall endorse such
outstanding Note and surrender such outstanding Note at the office of the Agent
together with a written request from such holder for the issuance of a new Note
or Notes, specifying the name and address of the new payee or payees and any
other

 

- 33 -



--------------------------------------------------------------------------------

documentation reasonably required by the Agent. Promptly upon receipt of such
documents, the Agent shall deliver to the Borrower a new Note or Notes of the
same designation, in the same aggregate original face amount, dated the same
date or dates as the surrendered Note, in such denomination or denominations as
such holder may request and registered in the name of and payable to such payee
or payees as shall be specified in the written request from such holder, and
promptly upon receipt, the Borrower shall execute and return to the Agent such
new Note or Notes. Every Note presented or surrendered for registration of
transfer or exchange shall be accompanied by a Transfer Certificate duly
executed by the holder thereof and the new payee or payees and such transfer
shall comply with the terms of Section 7.6. The Agent shall make a notation on
each new Note of the amount of all payments of principal previously made on the
surrendered Note or Notes with respect to which such new Note is issued and the
date to which interest on such surrendered Note or Notes has been paid. Neither
the Borrower nor the Agent shall be required to effect a transfer or exchange
any surrendered Note as above provided during the period of five (5) Business
Days preceding any Payment Date. Each of the Agent and the Borrower may deem and
treat the Person in whose name any Note shall have been issued and registered as
the absolute owner and holder of such Note for the purpose of receiving payment
of all amounts payable by the Borrower with respect to such Note and for all
other purposes, and shall not be affected by any notice to the contrary.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loan; provided that no Lender shall have any
obligation to disclose all or any portion of the participant register (including
the identity of any participant or any information relating to a participant’s
interest in the Loan) to any Person except to the extent that such disclosure is
necessary to establish that such Loan is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the participant register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the participant
register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
participant register.

Section 3. Conditions.

3.1 Conditions Precedent to Advance. The agreement and obligation of each Lender
to make its portion of the Loan to the Borrower on the Advance Date are subject
to the satisfaction (or waiver by the Agent, which waiver shall be in writing
and signed by the Agent) of the following conditions precedent:

(a) Basic Agreements. The Agent shall have received each of the Basic
Agreements, duly authorized, executed and delivered by each of the parties
thereto and in full force and effect, in each case in form and substance
reasonably satisfactory to the Agent;

(b) Borrowing Notice. The Agent shall have received the Borrowing Notice
pursuant to Section 2.2;

 

- 34 -



--------------------------------------------------------------------------------

(c) Insurance Certificates. Such Lender, if applicable, shall have received an
opinion of Willis and the Agent shall have received independent insurance
broker’s certificates, each in form and substance reasonably satisfactory to the
Agent, relating to the Aircraft evidencing maintenance of insurance in
compliance with the Lease and Section 5.14, naming the Agent, the Security
Trustee and the Lenders as additional insureds and, to the extent contemplated
by AVN67B, the Security Trustee as loss payee;

(d) Undertakings. The Agent shall have received an insurance broker’s letter of
undertaking, in form and substance reasonably satisfactory to the Agent;

(e) Organizational Documents. The Agent shall have received a certificate of a
director or an officer or a secretary of each of the Borrower, the Borrower
Parent and the Guarantor attaching (i) a duly executed incumbency certificate of
the relevant Person in form and substance reasonably satisfactory to the Agent,
(ii) a true and correct copy of the resolutions of the Board of Directors or
other competent authority of the relevant Person with respect to the due
authorization of the transactions contemplated by this Agreement and the other
Basic Agreements to which such Person is a party, as well as designating named
individuals to execute this Agreement and such other Basic Agreements, certified
by a director or an officer or a secretary of such Person and such resolutions
shall be in full force and effect and shall not have been amended, modified or
rescinded, and, in the case of the Borrower, resolving that the Borrower elects
that the Cape Town Law apply to it generally; (iii) a true and correct copy of
the organizational documents of such Person and such organizational documents
shall be in full force and effect, (iv) a true and correct copy of the bylaws
(or comparable organizational document) of such Person and such bylaws (or
comparable document) shall be in full force and effect, and (v) if applicable, a
good standing certificate for such Person in the relevant jurisdiction of
organization.

The Agent shall have also received evidence in form and substance reasonably
satisfactory to the Agent to verify the signatures of the statutory directors of
the Lessee Guarantor who executed the Lease Guarantee;

(f) No Conflict. The consummation of the transactions contemplated hereby shall
not contravene, violate or conflict with, nor involve the Agent or any Lender in
any violation of, any Requirement of Law or Contractual Obligation of the
Lessee, the Lessee Guarantor, the Borrower, the Borrower Parent or the
Guarantor;

(g) Opinions of Counsel. The Agent shall have received each of the following
legal opinions and memorandum, in each case in form and substance reasonably
satisfactory to the Agent, addressed to the Agent, the Security Trustee and the
Lenders and dated as of the Advance Date: (i) the opinion of in-house counsel to
the Guarantor, (ii) the opinion of Conyers, Dill & Pearman (Cayman) Limited,
special Cayman Islands counsel to the Borrower, (iii) the opinion of Hughes,
Hubbard & Reed LLP, special New York counsel to the Borrower, the Borrower
Parent and the Guarantor, (iv) the opinion of Bird & Bird, special Belgian
counsel, (v) the opinion of Conyers, Dill & Pearman (British Virgin Islands),
special British Virgin Islands counsel to the Borrower Parent, (vi) the
memorandum of Bird & Bird, special Dutch counsel, (vii) the opinion of Morris
James, special Delaware counsel to the Security Trustee, and (viii) the opinion
of Milbank, Tweed, Hadley & McCloy LLP, special English counsel to the Lenders;

 

- 35 -



--------------------------------------------------------------------------------

(h) Approvals and Consents. The Agent shall have received a copy, certified as
true and correct by a director or an officer or a secretary of each of the
Borrower, the Borrower Parent and the Guarantor, of each approval and consent,
if any, of any governmental or other regulatory authorities in Belgium, the
Cayman Islands, the British Virgin Islands, as the case may be, or any other
applicable country or place, which are necessary for the execution, delivery and
performance of each of the Basic Agreements by each of the parties thereto, the
performance of the transactions contemplated thereby and the validity of the
Security Interests or a confirmation from the Borrower that no such approval or
consent is required;

(i) No Security Interests. The Agent shall have received evidence reasonably
satisfactory to the Agent that the Aircraft and all other Collateral is the
property of the Borrower or the Borrower Parent, as applicable, in each case
free and clear of any and all Security Interests and adverse claims or rights
except Permitted Liens, and that the Security Trustee has, or will on the
Advance Date have, a first priority perfected Security Interest therein (subject
only to such Permitted Liens);

(j) Approvals, Filings, Registrations and Recordings. The Agent shall have
received evidence, which evidence shall be in form and substance reasonably
satisfactory to the Agent, of the granting of the approvals, and the completion
of the filings, registrations and recordings (and the payment of any fees in
connection therewith) listed on Schedule II and neither the aircraft registry
maintained by the Aviation Authority nor the International Registry shall
contain any registrations relating to the Airframe or either Engine not
contemplated hereunder;

(k) No Defaults. No Default, Event of Default, Lease Event of Default or Total
Loss (or an event which with the passage of time would become a Total Loss)
shall have occurred or unrepaired damage to the Aircraft in an amount in excess
of $1,000,000 exists;

(l) No Actions or Proceedings. No action or proceeding shall have been
instituted nor shall any governmental action be threatened before any
Governmental Authority, nor shall any order, judgment or decree have been issued
or proposed to be issued by any Governmental Authority that would have a
material adverse effect on the ability of the Borrower, the Borrower Parent or
Guarantor to perform their respective obligations under the Basic Agreements;

(m) No Material Adverse Change. There shall not have been, in the reasonable
opinion of the Agent, any change in the financial condition or the business
operation of the Guarantor from that existing on September 30, 2013 which would
have a material adverse effect on the ability of the Guarantor to perform its
obligations under the Basic Agreements;

(n) Representations and Warranties. The representations and warranties made by
each of the Borrower, the Borrower Parent and the Guarantor in this Agreement
and/or each other Basic Agreement to which it is a party shall be true and
correct on the date hereof and as of the Advance Date and the Agent shall have
received a certificate of an officer of each of the Borrower, the Borrower
Parent and the Guarantor to such effect;

 

- 36 -



--------------------------------------------------------------------------------

(o) Fees and Expenses. The Borrower shall have paid all expenses of the Agent
and such Lender payable pursuant to Section 7.5, any commitment fees payable
pursuant to Section 2.1 and all fees set forth in the Fee Letter payable on or
prior to the Advance Date;

(p) Additional Documents. The Agent shall have received such further documents,
instruments and agreements as the Agent shall reasonably request at least three
Business Days before the Advance Date in connection with the transactions
contemplated by the Basic Agreements (and any such document, instrument or
agreement shall be in form and substance reasonably satisfactory to the Agent);

(q) Financial Statements. The Agent shall have received from the Guarantor its
annual audited consolidated financial statements for the year ending
December 31, 2012 and its most recent quarterly unaudited financial statements;
provided however, that this condition shall be deemed satisfied to the extent
such financial statements are publicly available through LIVEDGAR, the
Guarantor’s website or other reasonable means;

(r) Change in Law. There shall not have been enacted, adopted, promulgated or
otherwise issued, since the date of this Agreement, any Requirement of Law which
would impose upon the Agent or such Lender any material obligation, fee,
liability, loss, cost, expense or damage in connection with the performance by
the Agent or such Lender of its obligations hereunder or under any other Basic
Agreement;

(s) Sale and Lease Documents. The Lease shall not have been amended in any
material respect without the prior written consent of the Agent between the date
of this Agreement through the Advance Date and shall be in full force and
effect. The Lease shall provide for the payment of Rental in an amount and on
each date sufficient to pay the principal of and interest on each of the Loan
and the Junior Loan. The Agent shall have received copies of the Transaction
Documents and any and all amendments or supplements thereto and the Declaration
of Joint and Several Liability. The Agent shall be satisfied with the
arrangements regarding the transfer of title to the Aircraft from the Prior
Owner to the Borrower, the novation of the Lease and the release of the security
granted by the Prior Owner;

(t) Collateral Lease Assignment. The Lessor shall have duly executed each Notice
of Assignment and each relevant party shall have duly executed the
Acknowledgment of Assignment under the Lease Security Assignment;

(u) Purchase Price. The Borrower shall have received both the proceeds of the
Junior Loan and a contribution from the Borrower Parent in an aggregate amount
sufficient to pay to the Prior Owner all amounts owing with respect to the
Aircraft which are not financed hereunder, and the Borrower shall have paid or
caused to be paid all such amounts to the Prior Owner on the Advance Date;

 

- 37 -



--------------------------------------------------------------------------------

(v) Use of Proceeds. Such Lender shall be satisfied that the proceeds of the
Loan are being used to acquire the Aircraft from the Prior Owner;

(w) Cape Town Interests. The Agent shall have received all documents and
instruments necessary or advisable (including “priority search certificates” (as
defined in the Cape Town Treaty) for the Airframe and each Engine) to ensure the
validity and priority of any “contract of sale” (as defined in the Cape Town
Treaty), International Interests and assignments of International Interests
created by or arising in connection with the transaction contemplated herein;

(x) Process Agent. The Agent shall have received evidence of the acceptance of
the appointment of the process agent pursuant to Section 7.12, Clause 17.4 of
the Lease Security Assignment and Clause 19.3 of the Account Security Agreement;
and

(y) No Material Adverse Change. With respect to each Lender there shall have
been no material adverse change (since the date of this Agreement and prior to
the time the Fixed Interest Rate has been determined hereunder) in such Lender’s
relevant domestic or international loan, capital or other credit market(s) that
has a material adverse effect on the ability of such Lender to fund its portion
of its Loan (it being understood and agreed that the ability to fund shall not
take into account the cost of any funding arrangement for such Lender).

Section 4. Representations and Warranties.

4.1 Representations and Warranties of the Borrower. In order to induce the
Lenders to enter into this Agreement and to make the Loan hereunder, the
Borrower hereby represents and warrants to the Lenders, as of the date hereof
and as of the Advance Date, that:

(a) No Default or Total Loss. No Default or Event of Default has occurred or
will occur solely as a result of the consummation of the transactions
contemplated hereby. To the best of the Borrower’s knowledge, no Material Lease
Default, no Lease Event of Default and no Total Loss or event which, with the
passage of time, would become a Total Loss, has occurred.

(b) Litigation. No litigation, arbitration or administrative proceeding or claim
is presently in progress or pending or, to the best of the Borrower’s knowledge,
threatened against (or involving) the Borrower which could reasonably be
expected to have a material adverse effect on the ability of the Borrower to
perform its obligations under any of the Basic Agreements. To the best of the
Borrower’s knowledge, no litigation, arbitration or administrative proceeding or
claim is presently in progress or pending or threatened against (or involving)
the Lease, the Aircraft, any of the other Collateral or the transactions
contemplated hereby or by any of the other Basic Agreements.

(c) State of Organization; Location. The full and correct name of the Borrower
is “MSN 38969 Ltd.” The Borrower is an exempted company under the laws of Cayman
Islands and shall not change its jurisdiction of organization or in any event be
“located” (for purposes of the Uniform Commercial Code in effect in the State of
New York) in any jurisdiction other than the one in which it is located as of
the date of this Agreement without the prior written consent of the Agent.

 

- 38 -



--------------------------------------------------------------------------------

(d) Security Documents. Except for (i) the execution and delivery of each of the
Security Documents, (ii) the registration of the Aircraft in the name of the
Borrower with the aircraft registry of the Aviation Authority, (iii) the
registrations to be made with the International Registry with respect to the
“contract of sale” (as defined in the Cape Town Treaty) of the Aircraft,
(iv) the filings and registrations to be made as set forth on Schedule II
hereto, and (v) the Borrower’s election that the Cape Town Law apply to it
generally, no further action is necessary upon making the Loan hereunder in
order to establish and perfect (to the extent such establishment and perfection
is governed by the laws of New York, the British Virgin Islands, the Cayman
Islands, Belgium or the United States) the Security Trustee’s first priority
security interest in the Aircraft, the Lease and the other Collateral as against
any creditors (other than as to creditors mandatorily preferred by law) of and
purchasers from the Borrower or the Borrower Parent.

(e) Title to Aircraft. On the Advance Date, the Borrower represents and warrants
that Borrower has such title to the Aircraft as was conveyed to it by Prior
Owner, free and clear of all Lessor Liens attributable to the Borrower (other
than (i) the Security Interest granted by the Borrower in favor of the Security
Trustee pursuant to the Security Agreement and the Local Mortgage, and (ii) the
rights of the Lessee under the Lease).

(f) Existence; Compliance with Law. The Borrower has the power and authority,
and the legal right, to conduct the business in which it is currently engaged,
is in compliance with its organizational documents and to the best of the
Borrower’s knowledge, is in compliance in all material respects with all
Requirements of Law applicable to it.

(g) Powers and Authorizations. The Borrower has the power and authority to make,
deliver and perform the transactions contemplated in the Basic Agreements to
which it is a party. Except as the same may have been obtained prior to the
Advance Date (and copies of which will be provided by the Borrower to the Agent
prior to the Advance Date), no consent or authorization of, filing with or other
act by or in respect of any Governmental Authority is required in connection
with the borrowing hereunder or with the execution, delivery, or performance by
the Borrower, or the validity or enforceability against the Borrower of the
Basic Agreements to which the Borrower is a party, except filings in order to
perfect the Security Interests created by the Security Documents and other steps
as contemplated by Section 4.1(d). This Agreement has been, and each other Basic
Agreement to which the Borrower is to be a party will be, duly authorized,
executed and delivered on behalf of the Borrower. This Agreement constitutes,
and each other Basic Agreement to which the Borrower is a party when executed
and delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

- 39 -



--------------------------------------------------------------------------------

(h) No Legal Bar. The execution, delivery and performance of this Agreement, the
other Basic Agreements to which the Borrower is a party and the performance of
its obligations hereunder and thereunder will not violate any Requirement of Law
or Contractual Obligation of the Borrower or the organizational documents of the
Borrower and will not result in, or require, the creation or imposition of any
Security Interest other than the Security Interests contemplated by the Security
Documents on any of its properties or revenues pursuant to any such Requirement
of Law or Contractual Obligation.

(i) Securities Laws. Neither the Borrower nor anyone authorized by the Borrower
to act on behalf of the Borrower has directly or indirectly offered any interest
in the Notes to, or solicited any offer to acquire the same from, anyone in
violation of any Requirement of Law, and no Responsible Officer of Borrower has
knowledge of any such offer or solicitation.

(j) Taxes. The Borrower has timely filed or caused to be filed all material Tax
returns and reports required to have been filed and has paid or caused to be
paid all material Taxes required to have been paid by it.

(k) Anti-Money Laundering. The Borrower is acting in connection with this
Agreement and each other Basic Agreement for its own account.

(l) Cape Town. The Security Agreement is intended to be, and does constitute, an
“agreement” (as defined in the Cape Town Law). At the time of the execution of
the Security Agreement, the Borrower is a Cayman Entity (as defined in the Cape
Town Law) which has made an election in writing pursuant to clause 3(2) of the
Cape Town Law that the Cape Town Law shall apply to it generally, and has the
power to “dispose” of the Airframe and each Engine in accordance with the terms
of the Security Agreement. The Airframe and the Engines constitute “aircraft
objects” (as defined in the Cape Town Law) and have been accurately described in
the Security Agreement by manufacturer’s name, model designation and
manufacturer’s serial number.

(m) Improper Payment. None of the officers, directors, employees and/or agents
of any Borrower Person have offered, given, insisted on, received or solicited
any illegal payment or illegal advantage to influence the action of any person
with respect to any transaction contemplated by the Basic Agreements.

(n) Complete Documents. The Borrower has delivered to the Agent true and
complete copies of the Transaction Documents and any and all amendments or
supplements thereto.

(o) Indebtedness and Business Activity. The Borrower has not incurred any debt
or other obligation or liability or engaged in any business or activity other
than as contemplated by the Basic Agreements.

(p) Tax Status. The Borrower is a foreign corporation that is disregarded for
United States federal income taxation. The Borrower, and its regarded foreign
parent, are not, and never have been, engaged in a trade or business in the
United States within the meaning of Section 884(f) of the Code.

 

- 40 -



--------------------------------------------------------------------------------

Section 5. General Covenants. So long as the Commitment has not been terminated,
any Loan remains outstanding and unpaid or any other amount is owing to any
Lender hereunder or under any other Basic Agreement, the Borrower hereby agrees
that (provided that except where otherwise expressly provided, no such Person
shall have any liability or obligation in respect of any covenant or agreement
undertaken by any other Person under this Section 5):

5.1 Notices. The Borrower shall furnish to the Agent:

(a) promptly upon a Responsible Officer of the Borrower becoming aware of the
same, notice of the occurrence of any Default, Event of Default, Material Lease
Default, Lease Event of Default or Total Loss; and

(b) promptly upon a Responsible Officer of the Borrower becoming aware that the
same is threatened or pending and immediately after so becoming aware of the
commencement thereof, notice of all litigation or administrative or arbitration
proceedings before or of any Governmental Authority or of any other event which
in each case the Borrower reasonably believes materially adversely affects the
Lease, the Aircraft or any of the other Collateral; and

(c) promptly after receipt thereof by a Responsible Officer of the Borrower
copies of any sublease permitted under the Lease, and all other notices and
other communications received in connection with the Lease and all payments
thereunder which in each case the Borrower reasonably believes materially and
adversely affects the Lease, the Aircraft or any of the other Collateral.

For the avoidance of doubt, unless an Event of Default shall have occurred and
be continuing, neither the Agent nor any Lender shall contact directly or
otherwise have any direct dealings with the Lessee. If a Responsible Officer of
the Borrower has given the Agent notice of a Material Lease Default pursuant to
Section 5.1(a), the Borrower shall consult with the Agent as to whether notice
of such Material Lease Default shall be given to the Lessee.

5.2 Payments Under the Lease

(a) The Borrower agrees to direct the Lessee to make all payments to be made by
it under the Lease, including all Rentals and all Supplemental Rentals (due and
payable under the Lease from and after the Advance Date), directly to the Lease
Receivables Account or the Maintenance Reserves Account, as applicable, but in
each case excluding any Excluded Payments. The Borrower agrees that, should it
receive any such payments or any proceeds for or with respect to the Collateral
or as the result of the sale or other disposition thereof (other than payments
or proceeds properly received in accordance with the Basic Agreements), it shall
hold such payments or proceeds in trust for the benefit of the Lenders and shall
promptly forward such payments or proceeds to the Lease Receivables Account or
in accordance with the Security Trustee’s instructions.

 

- 41 -



--------------------------------------------------------------------------------

(b) Other than with respect to Excluded Payments, the Borrower shall not be
entitled to, and hereby waives any right it may have, to set off any obligation
owed by Lessee under the Lease against any obligation owed by the Borrower to
the Lessee.

(c) At the request of the Agent, the Borrower and the Agent shall discuss in
good faith a relocation of the Lease Receivables Account and the Maintenance
Reserves Account to another financial institution acceptable to the Borrower and
the Lenders, and, if the Borrower agrees to such a relocation, the Borrower,
such financial institution and the Security Trustee shall enter into an account
security agreement in substantially the form of the Account Security Agreement.

5.3 Concerning the Lease.

(a) The Borrower agrees to [*] and shall take reasonable steps to [*] that
relate to [*] (including without limitation [*]) [*].

(b) Notwithstanding anything to the contrary herein or [*], the Borrower agrees
not to (i) [*] (in each case other than with respect to [*]), which, in case of
[*] would have a material adverse effect on [*], unless it shall have obtained
the prior written consent of [*] (such consent not to be unreasonably withheld,
conditioned or delayed) or (ii) [*] without the prior written consent of [*]
(such consent not to be unreasonably withheld, conditioned or delayed) except
that no such consent shall be required for [*] (A) [*], (B) [*], or (C) [*].

(c) The Borrower shall not [*] except (a) [*] (provided that [*]) or (b) [*].

 

- 42 -



--------------------------------------------------------------------------------

(d) Unless required to do so pursuant to [*] (with respect to [*]), the Borrower
agrees not to [*] without the prior written consent of [*] (acting on
instructions of [*]) (such consent not to be unreasonably withheld or delayed).

(e) For purposes of [*] (or any similar provision [*]), the Borrower agrees that
[*] and in the event the Borrower shall not [*]. Any such [*] pursuant to this
Section 5.3(e) shall be [*], provided, however, [*].

(f) The Borrower agrees to provide [*] with [*] then in the possession of the
Borrower [*] (so long as [*] as to [*].

(g) The Borrower shall, upon request of [*] ([*]), provide [*].

5.4 Merger or Consolidation.

The Borrower may not consolidate with or merge with any other Person or convey,
lease or transfer its properties and assets substantially as an entirety to any
Person.

5.5 No Security Interest. The Borrower agrees not to create, incur, assume or
suffer to exist (or to allow or permit the Borrower Parent to create, incur,
assume or suffer to exist) any Lessor Lien on the Aircraft or any of the other
Collateral (other than the Lessor Liens constituted by the Security Documents
and the Basic Agreements or as otherwise consented to in writing by the Agent),
and shall promptly take any and all necessary action, at its own expense, to
remove and release any such Lessor Lien and shall promptly reimburse and
indemnify the Collateral, and each other party to any of the Basic Agreements,
for any loss incurred as a result of any such Lessor Lien.

5.6 Transfers.

Except to the Lenders, the Agent or the Security Trustee, as contemplated by the
Basic Agreements, the Borrower shall not assign or otherwise transfer any of its
right, title and interest in and to the Aircraft, the Lease, or any other part
of the Collateral, except as otherwise permitted pursuant to the terms hereof
and the terms of the other Basic Agreements, without the prior written consent
of the Agent (acting on instructions of all Lenders).

 

- 43 -



--------------------------------------------------------------------------------

5.7 Further Assurances; Cape Town. From time to time the Borrower agrees that it
will, at the cost of the Borrower, perform all such acts, execute, acknowledge
and deliver all such instruments and make all filings and recordings in all
jurisdictions, including, without limitation, all filings of continuation
statements and registrations of any International Interest (and any assignment
and/or subordination thereof) arising in relation to the Basic Agreements, the
Aircraft and/or any Engine at the proper filing office or the International
Registry, as applicable, as it shall be reasonably requested by the Agent to do
or execute for the purpose of fully carrying out and effectuating this Agreement
and the other Basic Agreements and the intent hereof and thereof and reasonably
assuring the title to and the validity, perfection and first priority of the
Security Interest on the Collateral created thereby.

5.8 Compliance With Laws. The Borrower shall comply with all Requirements of Law
applicable to it in connection with the transactions contemplated by this
Agreement and the ownership of the Aircraft and its other properties and assets.

5.9 Reports.

(a) The Borrower shall provide to the Agent no later than 180 days after the end
of the relevant fiscal year the audited (if available) or unaudited financial
statements (in the English language) of the Guarantor, the Borrower and, if
available under the Lease, the Lessee Guarantor and the Lessee; provided however
that this covenant shall be deemed satisfied to the extent such financial
statements are publicly available through LIVEDGAR, such Person’s website or
other reasonable means.

(b) The Borrower shall promptly on the request of any Lender supply to such
Lender any documentation or other evidence regarding any Borrower Person party
to a Basic Agreement with such Lender that is reasonably required by such Lender
(whether for itself or on behalf of any prospective new Lender) to enable such
Lender or prospective new Lender to carry out and be satisfied with the results
of all applicable identification checks that a Lender is obliged to carry out in
order to meet its obligations under any applicable law or regulation to identify
a person who is (or is to become) its customer (“Applicable KYC Checks”);
provided that a transferor Lender shall first provide any prospective new Lender
with any such documentation previously furnished to it by any Borrower Person.

(c) The Borrower will promptly submit to the Agent such information and
documents as the Agent may reasonably request in order to comply with its
obligations to prevent money laundering and to conduct ongoing monitoring of the
business relationship with the Borrower. The information and documents to be
submitted include, but are not limited to:

(i) such information and documents as may be necessary in order to establish and
verify the identity of the economic beneficiary (wirtschaftlich Berechtigter) –
within the meaning of section 1 (6), Money Laundering Act (Gesetz über das
Aufspüren von

 

- 44 -



--------------------------------------------------------------------------------

Gewinnen aus schweren Straftaten (Geldwäschegesetz)) – including, but not
limited to, information regarding the Borrower’s shareholder structure and the
identity of the person(s) exercising control of the Borrower; and

(ii) information on the existence (if any) and nature of any involvement of a
politically exposed person (politisch exponierte Person) – within the meaning of
section 6 (2) 1, Geldwäschegesetz – in the Borrower’s affairs.

The Borrower will promptly notify the Agent of any changes, of which it has
actual or constructive knowledge, relating to any of the foregoing.

(d) The Borrower will not, will ensure that the other Borrower Persons, will
not, and will ensure that the directors, employees and/or the agents of the
Borrower or of any Borrower Person will not, offer, give, insist on, receive or
solicit any illegal payment or illegal advantage to influence the action of any
person with respect to any transaction contemplated by the Basic Agreements.

(e) The Borrower shall promptly provide the Agent with copies of the financial
statements, notices, reports and other information received under Clause 14.4 of
the Lease and the comparable provisions of any other Lease, provided however,
that this condition shall be deemed satisfied to the extent such financial
statements are publicly available through LIVEDGAR, Lessee’s website or other
reasonable means.

5.10 Maintenance of Status. The Borrower shall at all times (a) preserve and
maintain in full force and effect its existence (to the extent within its
control) and its qualification to do business in each jurisdiction in which the
conduct of its business requires such qualification, and (b) obtain and maintain
in full force and effect all consents, approvals, licenses and franchises
applicable to it that are required at any time in connection with the
registration and ownership of the Aircraft and its other properties and
businesses.

5.11 Lessor Liens.

The Borrower covenants and agrees that it will promptly, at its own expense,
take such action as may be necessary to duly discharge any Lessor Lien (other
than the Security Interests created pursuant to the Security Documents or the
Basic Agreements, or as otherwise consented to in writing by the Security
Trustee) attributable to or caused by it with respect to any or all of the
Collateral.

5.12 Additional Indebtedness. The Borrower agrees that it will not incur any
debt or other obligation or liability, open any account or engage in any
business or activity other than as contemplated by the Basic Agreements.

5.13 Compliance with Organizational Documents. The Borrower agrees to comply
with its organizational documents and not to amend, modify or supplement (or
cause to be amended, modified or supplemented) any provision of, terminate or
otherwise change any provision of its organizational documents in any manner
which would materially and adversely affect the Lenders unless it shall have
obtained the prior written consent of the Agent.

 

- 45 -



--------------------------------------------------------------------------------

5.14 Insurance Matters. The Borrower shall ensure that from the Advance Date
through and including the date of the repayment in full of the Loan the Aircraft
is insured in accordance with the terms of the Lease, except that for purposes
of this sentence the term “Agreed Value” when used therein shall mean an amount
equal to 110% of the then outstanding principal amount of the Loan (it being
understood that the Borrower shall be entitled to obtain insurance in addition
to the insurance currently maintained by the Lessee in order to comply with the
requirements of this Section 5.14). From and after the termination of the Lease
through and including the date of the repayment in full of the Loan, the
Borrower shall procure and maintain, with insurers of internationally recognized
responsibility, (i) all risk ground and flight aircraft hull, war risk and
hijacking insurance, (ii) all risk physical loss or damage insurance and
(iii) aircraft third party, property damage, baggage, cargo and mail and general
third party (includes products) legal liability insurance (including war and
allied risks), in each case in form and substance reasonably satisfactory to the
Agent, it being understood that insurance complying with the requirements set
forth in the Lease shall be reasonably satisfactory to the Agent. The Borrower
shall ensure that all insurance policies required under this Section 5.14 shall
name each of the Borrower, the Lenders, the Agent, the Security Trustee and
their respective successors and permitted assigns and their respective
affiliates, officers, directors, employees and agents as additional insured and
the Security Trustee as loss payee. The Borrower shall use reasonable efforts to
procure that, from the Final Maturity Date to the second anniversary of the
Final Maturity Date, any lessee leasing the Aircraft from the Borrower names the
Agent and each Lender as an additional insured on its insurance policy in
respect of the Aircraft.

5.15 Taxes. The Borrower shall timely file or cause to be filed all of its Tax
returns and reports required to be filed and shall timely pay all of its Tax
liabilities except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (b) the Borrower has set aside on
its books adequate reserves with respect thereto in accordance with applicable
generally accepted accounting principles. The Borrower will not engage in a
trade or business in the United States within the meaning of Section 884(f) of
the Code.

5.16 Subordination. The Borrower will procure that any obligations owed by it to
another Borrower Person or an Affiliate of such Borrower Person shall at all
times be subject and subordinate to the rights of the Secured Parties under the
Basic Agreements.

5.17 No Prejudice of Interest. The Borrower will not, and will procure that each
of the Borrower Parent and the Guarantor does not, take any action or knowingly
omit to take any action which has or is likely to have a material adverse effect
on the right, title and interest of the Borrower, the Borrower Parent, the
Guarantor or any Secured Party in relation to the Aircraft, the Insurances, any
Basic Agreement or any other part of the Collateral (in each case otherwise than
as expressly contemplated by the Basic Agreement to which it is a party).

 

- 46 -



--------------------------------------------------------------------------------

5.18 Remarketing.

(a) Upon the commencement of the Remarketing Period [*], the Borrower shall
either (i) [*], or (ii) [*].

(b) At any time [*], the Borrower shall [*]. The costs of [*] shall be borne by
[*].

(c) Within sixty (60) days after a Remarketing Period commences, the Borrower
shall provide [*]. If the Borrower’s [*], the Borrower shall [*]. During any
Remarketing Period, the Borrower shall [*].

(d) A “Remarketing Transaction” will be [*]. If a Remarketing Transaction is not
[*].

(e) Notwithstanding anything to the contrary in [*], the Borrower may [*]
(acting upon instructions of [*]) such consent not to be unreasonably withheld
or delayed, provided, however, that [*] shall not be entitled [*].

(f) For any [*], the Borrower shall (i) [*], (ii) [*]

 

- 47 -



--------------------------------------------------------------------------------

, (iii) [*], (iv) [*], (v) [*], and (vi) [*]. Prior to [*], the parties hereto
shall [*].

(g) The Borrower may not [*] without the consent of [*] unless (i) [*] or
(ii) [*].

5.19 Accounts.

The Borrower shall retain and shall cause the Account Bank to retain all funds
received into the Lease Receivables Account and the Maintenance Reserves Account
in such accounts and shall distribute, or cause the distribution of, funds
standing to the credit of (i) the Lease Receivables Account solely to satisfy
its obligations under this Agreement and the Junior Loan Agreement on each
Payment Date in the priority set forth in Section 3.1 of the Security Agreement
and the balance, if any, of such funds remaining thereafter in accordance with
clause “fourth” thereof, and (ii) the Maintenance Reserves Account to make
payments from time to time with respect to the Borrower’s obligations under
Paragraph 5 of Schedule 6 (Release of Supplemental Rental) of the Lease, to
apply such amounts as otherwise contemplated or required by the Lease and to
otherwise apply such amounts in the Borrower’s discretion; provided that
following an Event of Default that is continuing, the terms of the Account
Security Agreement and the Security Agreement shall control the distribution of
funds standing to the credit of the Lease Receivables Account and the
Maintenance Reserves Account.

 

- 48 -



--------------------------------------------------------------------------------

Section 6. Events of Default

6.1 Events of Default. If any of the following events (which shall constitute an
“Event of Default” hereunder and a “default” for purposes of Article 11 of the
Cape Town Convention) shall occur and be continuing:

(a) the Borrower fails to pay to the Agent or any Lender (i) any principal of or
interest on the Loan on the due date therefor and such amount remains
outstanding for three (3) Business Days after such due date or (ii) any other
amount due hereunder (including, without limitation, the expenses of the
Security Trustee, the Agent and the Lenders payable pursuant to Section 7.5
hereof) or under any of the other Basic Agreements on the due date therefor and
in any case such amount remains outstanding for ten (10) Business Days after
such due date or the date of receipt of any demand (if payable on demand); or

(b) the Borrower fails to maintain, or procure the maintenance of, insurances as
required or, for any reason, the same have been cancelled, terminated, are not
renewed or otherwise cease to be in full force and effect;

(c) the Borrower, the Guarantor or the Borrower Parent fails to observe or
perform any of its obligations or covenants (other than the obligations
mentioned in paragraphs (a) and (b) above) under this Agreement or under any of
the other Basic Agreements and such failure, if capable of being remedied, is
not remedied within thirty (30) Business Days after notice from the Agent to the
Borrower, the Guarantor or the Borrower Parent, as the case may be, requiring
such remedy except for the undertakings contemplated in Sections 5.3(b)(i),
5.3(d), 5.4, 5.6, 5.13, 5.16, 5.18(e) and 5.18(g), in which case no grace period
shall be applicable; or

(d) any representation or warranty which is made by the Borrower, the Guarantor
or the Borrower Parent in or in connection with this Agreement or any of the
other Basic Agreements to which it is a party proves to have been incorrect in
any material respect as and when made and such incorrectness, if capable of
being remedied, is not remedied within sixty (60) days after notice from the
Agent to the Borrower, the Guarantor or Borrower Parent, as the case may be,
requiring such remedy; or

(e) (i) the Borrower, the Guarantor or the Borrower Parent shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, court protection, administration, arrangement,
adjustment, winding-up, liquidation, examinership, dissolution, composition or
other relief with respect to it or its debts or (B) seeking appointment of a
receiver, administrative receiver, trustee, examiner, custodian, judicial
custodian, trustee in bankruptcy, compulsory manager, administrator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower, the Guarantor or the Borrower Parent shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower, the Guarantor or the Borrower Parent any case, proceeding or other
action of a nature referred to in subsection (i) above which (A) results in the
entry of an

 

- 49 -



--------------------------------------------------------------------------------

order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or
(iii) there shall be commenced against the Borrower, the Guarantor or the
Borrower Parent any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower, the Guarantor or the Borrower Parent shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in subsection (i), (ii), or (iii) above; or (v) the
Borrower, the Guarantor or the Borrower Parent shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(f) any of the Security Documents is repudiated by the Borrower, the Guarantor
or the Borrower Parent and/or ceases to constitute a valid, enforceable and duly
perfected first priority Security Interest (subject only to Permitted Liens) on
the Collateral therein identified and such is not remedied within ten
(10) Business Days; or

(g) an “Event of Default” or similar event under the Junior Loan Agreement,
either Related Junior Loan Agreement or either Related Senior Loan Agreement
shall have occurred and be continuing;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (e) above, automatically the Commitment shall immediately terminate,
and the Loan hereunder (with accrued interest thereon), Prepayment Compensation,
Liquidity Breakage, Swap Breakage Losses and all other amounts owing under this
Agreement and the Notes shall immediately become due and payable and (B) if such
event is any other Event of Default, the Agent, if instructed by the Majority
Senior Lenders, shall declare the Commitments to be terminated, whereupon the
Commitments shall immediately terminate, and declare the Loan hereunder (with
accrued interest thereon), Prepayment Compensation, Liquidity Breakage, Swap
Breakage Losses and all other amounts owing under this Agreement and the Notes
to be due and payable whereupon the same shall immediately become due and
payable. In addition to the foregoing, if any Event of Default shall occur,
subject to the terms of the Security Documents and this Agreement, the Security
Trustee, the Agent and the Lenders may exercise (or cause the exercise of) all
rights and remedies provided for under the Security Documents and the other
Basic Agreements and applicable law. Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

Section 7. Miscellaneous.

7.1 Amendments and Waivers. Neither this Agreement nor any terms hereof may be
amended, supplemented, waived or modified except in accordance with the
provisions of this Section. Any such waiver and any such amendment, supplement
or modification shall be in writing and executed by the parties hereto. No
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. No previous course of dealing between the
parties hereto shall serve to waive or prejudice the rights of the Security
Trustee, the Agent or any Lender hereunder or under any of the Basic Agreements.

 

- 50 -



--------------------------------------------------------------------------------

7.2 Notices and Accounts. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy) and sent by personal delivery, certified or registered mail (postage
prepaid), reputable overnight courier or telecopy and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made upon
receipt thereof (which, in the case of a telecopy, shall be deemed to be the
time of receipt by the sender of a confirmation report that all pages of the
telecopy transmission were properly transmitted; provided, however, that if the
telecopy was transmitted later than 5:30 p.m., the recipient’s local time, the
telecopy shall be deemed to have been received on the succeeding Business Day),
addressed as follows or in the case of any Lenders, the address indicated to
Agent in writing, or to such other address as may be hereafter notified by the
respective parties hereto and any future holder of the Notes:

 

The Borrower:    MSN 38969 Ltd.    c/o Codan Trust Company (Cayman) Limited   
Cricket Square, Hutchins Drive, PO Box 2681    Grand Cayman KY1-1111, Cayman
Islands    Attention: The Directors    Fax: [*] with a copy to:    AAWW
International 2 Inc.    c/o Atlas Air, Inc.    2000 Westchester Avenue   
Purchase, New York 10577    Attention: [*]    Fax: [*] The Agent:    BNP Paribas
   787 Seventh Avenue    New York, New York 10019    Attention: Aviation Finance
Group    Fax: [*]

7.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, of any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

- 51 -



--------------------------------------------------------------------------------

7.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

7.5 Payment of Expenses and Taxes. Regardless of whether or not the transactions
contemplated hereby are consummated, the Borrower agrees (subject, in each case,
to any fee arrangements) (a) to pay or reimburse the Security Trustee, the Agent
and the Lenders for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the negotiation, preparation and execution of this
Agreement and the other Basic Agreements and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, any and all
filing or recordation fees, the fees of the insurance advisor and the reasonable
fees and disbursements of counsel to the Security Trustee, the Agent and the
Lenders and of special Belgian, Dutch, Cayman Islands and British Virgin Islands
counsel, (b) to pay or reimburse the Security Trustee, the Agent and the Lenders
for all of its reasonable out-of-pocket costs and expenses incurred in
connection with any amendment, supplement or modification to this Agreement and
the other Basic Agreements requested by the Borrower or another Borrower Person,
including without limitation, the reasonable fees and disbursements of counsel
to the Security Trustee, the Agent and the Lenders and of special Belgian,
Dutch, Cayman Islands and British Virgin Islands counsel, (c) to pay or
reimburse the Security Trustee, the Agent and the Lenders for all its reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Basic Agreements and
any such other documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Security Trustee, the Agent and the Lenders,
(d) to pay, indemnify, and hold the Security Trustee, the Agent and the Lenders
harmless for, from and against any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Basic Agreements
and any such other documents requested by the Borrower or another Borrower
Person, (e) to pay all costs and expenses of establishing and maintaining the
Borrower and (f) to pay all costs and expenses expressed to be payable by the
Borrower in the Local Mortgage.

The agreements in this Section shall survive repayment of the Notes and all
other amounts payable hereunder. Unless otherwise specifically provided herein,
such expenses shall be paid by wire transfer of immediately available funds to
the Agent and the relevant Lender as soon as reasonably practicable, but in any
event within 10 days after the Agent’s or such Lender’s request for such
reimbursement or payment.

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Agent, each Lender, all future holders of the
Notes and their respective successors and assigns; provided, however, that the
Borrower may not assign or

 

- 52 -



--------------------------------------------------------------------------------

transfer any of its rights or obligations under this Agreement and/or the other
Basic Agreements without the prior written consent of the Lenders. It is
understood and agreed that each Lender may, upon prior written notification to
the Borrower, but without the consent (prior or otherwise) of the Borrower,
assign or otherwise transfer or participate all or any portion of its right,
title and interest in and to this Agreement (including the Loan and the Notes)
and the other Basic Agreements pursuant to a Transfer Certificate; provided,
however, that without the prior written consent of the Borrower (i) no Lender
may make such an assignment, transfer or participation to any Competitor,
(ii) each such assignment, transfer or participation of the Loan shall be in an
amount in excess of $5,000,000, (iii) there shall be no more than nine
(9) different Lenders for the Loan and each Related Senior Loan at any point in
time (and each of the Senior Lenders hereby agrees that if it does not fully
assign, transfer or participate its portion of the Loan and the Related Senior
Loans, such Senior Lender shall only be permitted to assign, transfer or
participate its portion of the Loan and the Related Senior Loans to a maximum of
two (2) other Persons in accordance with this Section 7.6), and (iv) no Lender
may assign or transfer its obligation to make its Commitment under this
Agreement. The Borrower shall comply, at the relevant Lender’s expense, with all
reasonable requests of such Lender in connection with any such assignment or
other transfer or participation, including, without limitation, the execution of
all consents and amendments in a form reasonably acceptable to the Borrower and
the other party or parties thereto and the making of any and all registrations
and filings reasonably required by such Lender. Notwithstanding the foregoing,
(i) no assignment hereunder will be effective until recorded by the Agent on the
register maintained by the Agent pursuant to Section 2.16 hereof, and (ii) the
Borrower shall not be required to pay any greater amount hereunder (including,
but not limited to, any amounts payable in respect of Taxes under Sections 2.9
and 2.13) than the assignor Lender was entitled to hereunder, based on the laws,
regulations, rules and other requirements in effect at the time of such
assignment or other transfer or grant of a participation. No Lender may transfer
or assign any Loan or any interest therein if such transfer contravenes the
provisions of any law, governmental rule or regulation, including without
limitation the Securities Act, ERISA or the Internal Revenue Code. Each Lender
may at any time pledge or assign a security interest in all or any portion of
its rights hereunder, under the Notes and under the other Basic Agreements to a
member of the European Central Bank or the Federal Reserve Bank.

On the date upon which an assignment or transfer takes place pursuant to the
foregoing provisions, the assignee or transferee shall pay to the Agent for its
own account a fee of US$5,000, it being understood that the Agent shall have no
recourse to any party to the Basic Agreements (other than to such assignee or
transferee) for the payment of such fee and the Agent may waive such fee in its
sole discretion.

7.7 Counterparts. This Agreement may be executed in any number of separate
counterparts, but all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

 

- 53 -



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

7.9 Integration. This Agreement represents the agreement of the Borrower, the
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Basic Agreements.

7.10 GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

7.11 SUBMISSION TO JURISDICTION; WAIVERS. EACH OF THE PARTIES HERETO HEREBY
(i) WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY
MATTER ARISING FROM OR RELATED TO THIS AGREEMENT; (ii) IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK COUNTY, NEW
YORK, OVER ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING FROM
OR RELATED TO THIS AGREEMENT; (iii) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF ANY SUCH ACTION OR PROCEEDING OR THAT THE VENUE OF SUCH ACTION OR PROCEEDING
IS IMPROPER; AND (iv) AGREES THAT A FINAL (NON-APPEALABLE) JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. NOTHING IN THIS PARAGRAPH SHALL AFFECT OR IMPAIR ANY PARTY’S
RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION.

7.12 Service of Process. The Borrower hereby irrevocably designates and appoints
Atlas Air Worldwide Holdings, Inc., whose offices are currently located at 2000
Westchester Avenue, Purchase, New York 10577, as its authorized agent for
receipt of service of process in any suit, action or proceeding arising from or
in connection with this Agreement or any Security Document. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable law.

7.13 Indemnification for Judgment Currency. Each reference in this Agreement to
any currency (the “Contractual Currency”) is of the essence. To the extent
permitted by applicable law, the obligations of each of the parties in respect
of any amount due under this

 

- 54 -



--------------------------------------------------------------------------------

Agreement shall, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), be discharged only to the extent of the
amount in the Contractual Currency that the party entitled to receive that
amount may, in accordance with normal banking procedures, purchase with the sum
paid in such other currency (after any premium and costs of exchange) on the
Business Day immediately following the day on which that party receives the
payment. If the amount in the Contractual Currency that may be so purchased for
any reason falls short of the amount originally due, the party required to make
the payment shall pay such additional amounts, in the Contractual Currency, as
may be necessary to compensate for the shortfall. Any obligation of that party
not discharged by that payment shall, to the extent permitted by applicable law,
be due as a separate and independent obligation and, until discharged as
provided herein, shall continue in full force and effect.

7.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Basic Agreements; and

(b) neither the Agent nor any Lender has any fiduciary relationship to the
Borrower, and the relationship between the Lenders, on the one hand, and the
Borrower, on the other hand, is solely that of creditors and debtor.

7.15 Performance by Lender of the Borrower’s Obligations. If the Borrower fails
to perform or comply with any of its agreements contained herein, the Agent may,
but shall have no obligation or duty to, itself perform or comply, or otherwise
cause performance or compliance, with such agreement, and any and all
out-of-pocket expenses of the Agent incurred in connection with such performance
or compliance, together with interest thereon at the Default Rate, shall be
payable by the Borrower to the Agent on demand and shall constitute Secured
Obligations secured by the Security Agreement and the other Security Documents.

7.16 Confidentiality. The Agent and each Lender shall hold all nonpublic
information obtained pursuant to the requirements hereof in accordance with its
customary procedures for handling confidential information of this nature and in
accordance with safe and sound business and banking practices and in any event
may make disclosure to such of its respective affiliates, officers, directors,
employees, agents and representatives as need to know such information in
connection with the Loan. If any Lender is otherwise a creditor of the Borrower
or a Borrower Person, such Lender may use the information in connection with its
other credits. Any Lender may also make disclosure reasonably required by a bona
fide offeree or assignee (or participant), or as required or requested by any
governmental authority or representative thereof, or pursuant to legal process,
or to its accountants, lawyers and other advisors and shall require any such
offeree or assignee (or participant), its accountants, lawyers and other
advisors to agree (and require any of them to agree) to comply with this
Section 7.16. In no event shall the Agent or any Lender be obligated or required
to return any materials furnished to it by the Borrower or another Borrower
Person. Anything herein to the contrary notwithstanding, each party hereto (and
each parties’ employees, representatives and other agents) may disclose to any
and all persons, without limitation of any kind, the U.S. tax

 

- 55 -



--------------------------------------------------------------------------------

treatment and U.S. tax structure of the transactions underlying this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to such U.S. tax treatment and U.S. tax
structure, other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws.

Section 8. Appointment of Agent

8.1 Notice of Event of Default. In the event that a Responsible Officer of the
Agent shall have received written notice of an Event of Default or a Lease Event
of Default, the Agent shall give prompt written notice thereof to the Lenders.
The Agent shall take such action, or refrain from taking such action, with
respect to such Event of Default (other than with respect to the exercise of any
rights or remedies under the Security Documents) as the Agent shall be
instructed in writing by the Majority Senior Lenders or all of the Lenders, as
applicable.

8.2 Action upon Instructions.

(a) Subject to the terms of the Security Agreement and Sections 8.1 and 8.3
hereof, upon the written instructions at any time and from time to time of the
Majority Senior Lenders (unless otherwise specified), the Agent shall take such
actions (including the following actions) as may be specified in such
instructions: (i) exercise such election or option, or make such decision or
determination, or give such notice, consent, waiver or approval or exercise such
right, remedy or power or take such other action hereunder as shall be specified
in such instructions; and (ii) take such other action in respect of the subject
matter of this Agreement as is consistent with the terms hereof.

(b) Subject to the terms of the Security Documents, if any Event of Default
shall have occurred and be continuing, on request of the Majority Senior
Lenders, the Agent shall exercise such remedies under the Lease and/or the other
Security Documents as shall be specified in such request. The Agent agrees to
provide to the Lenders and the Borrower concurrently with such exercise by the
Agent, notice of such exercise by the Agent; provided that the failure to give
any such notice does not affect the validity of such exercise; and provided
further that the Agent shall not incur any liability if it fails to give such
notices.

8.3 Indemnification. The Agent shall not be required to take any action or
refrain from taking any action under Section 8.1 (other than the first sentence
thereof) or 8.2 unless the Agent shall have been indemnified against any
liability, cost or expense (including, without limitation, counsel fees) which
may be incurred in connection therewith. The Agent shall not be under any
obligation to take any action under this Agreement and nothing contained in this
Agreement shall require the Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or thereunder or in the exercise of any of its rights or powers hereunder or
thereunder unless it shall have received an indemnity reasonably satisfactory to
it from the Lenders (including, without limitation, for the advancement of funds
by it) against such risk or liability. The Agent shall not be required to take
any action under Section 8.1 (other than the first sentence thereof) or 8.2, nor
shall any other provision of this Agreement be deemed to impose a duty on the
Agent to take any action, if the

 

- 56 -



--------------------------------------------------------------------------------

Agent shall have been advised by counsel that such action is contrary to the
terms hereof or is otherwise contrary to applicable law or that the Agent might
be subject to liability claims through such action.

8.4 No Duties Except as Specified in this Agreement or Instructions.

The Agent shall not have any duty or obligation to take or refrain from taking
any action under, or in connection with, this Agreement, except as expressly
provided by the terms of this Agreement or the Security Agreement or as
expressly provided in written instructions from the Majority Senior Lenders as
provided in this Agreement; and no implied duties or obligations shall be read
into this Agreement or the Security Agreement against the Agent.

8.5 Notices, Etc. The Agent shall deliver to each Lender, as soon as practicable
upon receipt thereof, duplicates or copies of all reports, notices, requests,
demands, certificates, financial statements, opinions and other instruments
received by it in connection with or under or pursuant to this Agreement, to the
extent that the same shall not have been required to be furnished pursuant
thereto to such Lender.

8.6 Appointment of Agent; Acceptance of Duties. Each Lender hereby designates
BNP Paribas, acting through its New York Branch, as the Agent to act as
specified herein, it being understood that in no case shall the Agent be obliged
to act without written instructions from the Majority Senior Lenders except as
otherwise set forth herein or in any other Basic Agreement which shall be in
sufficient detail and which the Agent will have no obligation to verify. The
Agent accepts the duties hereby created and applicable to it and agrees to
perform the same but only upon the terms of this Agreement. The Agent shall not
be answerable or accountable under any circumstances, except for its own willful
misconduct or gross negligence. The Agent shall not be deemed a trustee for any
Lender for any purpose.

8.7 Absence of Duties. Except in accordance with written instructions furnished
pursuant to Section 8.1 or 8.2 hereof, and except as provided in, and without
limiting the generality of, Sections 8.3 and 8.4 hereof, the Agent shall have no
duty (i) to see to any recording or filing of any document, or to see to the
maintenance of any such recording or filing, (ii) to see to any insurance on the
Aircraft, whether or not the Lessee shall be in default in respect thereto,
(iii) to confirm, verify or inquire into the failure to receive any financial
statements or any other certificates, notices or correspondence, or (iv) to
inspect the Aircraft at any time or ascertain or inquire as to the performance
or observance of any of the Lessee’s covenants under the Lease with respect to
the Aircraft.

8.8 No Segregation of Moneys. No moneys paid to or retained by the Agent
pursuant to any provision hereof and not then required to be distributed to any
Lender or the Borrower as provided in the Security Agreement need be segregated
in any manner except to the extent required by law, and may, except as
aforesaid, be deposited under such general conditions as may be prescribed by
law, and the Agent shall not be liable for any interest thereon; provided that
any payments received or applied hereunder or under the Security Agreement by
the Agent shall be accounted for by the Agent to the same extent as the Agent
has received prior written

 

- 57 -



--------------------------------------------------------------------------------

notice (which may include telecopy advice of the source and amount of funds
being wired to it) so that any portion thereof paid or applied pursuant hereto
shall be identifiable as to the source thereof.

8.9 Reliance; Agent; Advice of Counsel. The Agent shall incur no liability to
anyone in acting upon any signature, instrument, notice, resolution, request,
consent, order, certificate, report, opinion, bond or other document or paper
believed by it to be genuine and believed by it to be signed by the proper party
or parties. As to the aggregate unpaid principal amount of Loan outstanding as
of any date, the Agent may for all purposes hereof rely on a certificate signed
by any Responsible Officer of a Lender. As to any fact or matter relating to the
Lessee, the manner of ascertainment of which is not specifically described
herein, the Agent may for all purposes hereof rely on a certificate, signed by a
duly authorized representative of the Lessee, as to such fact or matter, and
such certificate shall constitute full protection to the Agent for any action
taken or omitted to be taken by it in good faith in reliance thereon. The Agent
shall assume, and shall be fully protected in assuming, that the Borrower is
authorized to enter into this Agreement and to take all action pursuant to the
provisions hereof, and shall not be required to inquire into the authorization
of the Borrower with respect thereto. In discharging its duties hereunder, the
Agent may execute any of the powers hereof and perform its powers and duties
hereunder directly or through agents or attorneys and may, at the expense of the
Collateral, consult with counsel, accountants and other skilled persons to be
selected and retained by it, and the Agent shall not be liable for anything
done, suffered or omitted in good faith by it in accordance with the written
advice or written opinion of any such counsel, accountants or other skilled
persons.

8.10 Resignation of Agent; Appointment of Successor.

(a) The Agent or any successor thereto may resign at any time without cause by
giving at least 30 calendar days’ prior written notice to the Borrower and the
Lenders, such resignation to be effective only upon the acceptance of the agency
by a successor Agent. In addition, the Majority Senior Lenders may at any time
remove the Agent with cause by an instrument in writing delivered to the
Borrower, each other Lender and the Agent, such removal to be effective upon the
acceptance of the agency by the successor Agent. In the case of the resignation
or removal of the Agent, the Majority Senior Lenders may appoint a successor
Agent by an instrument signed by the Majority Senior Lenders and, so long as no
Event of Default shall have occurred and be continuing, in consultation with the
Borrower. If a successor Agent shall not have been appointed within 30 days
after such notice of resignation or removal, the Agent, the Borrower or any
Lender may apply to any court of competent jurisdiction to appoint a successor
Agent to act until such time, if any, as a successor shall have been appointed
as above provided. The successor Agent so appointed by such court shall
immediately and without further act be superseded by any successor Agent
appointed as above provided.

(b) Any successor Agent, however appointed, shall execute and deliver to the
Borrower and to the predecessor Agent an instrument accepting such appointment,
and thereupon such successor Agent, without further act, shall become vested
with all the estates, properties, rights, powers and duties of the predecessor
Agent hereunder with like effect as if

 

- 58 -



--------------------------------------------------------------------------------

originally named the Agent herein; but nevertheless upon the written request of
such successor Agent, the predecessor Agent shall execute and deliver an
instrument transferring to such successor Agent all the estates, properties,
rights and powers of such predecessor Agent, and such predecessor Agent shall
duly assign, transfer, deliver and pay over to such successor Agent all moneys
or other property then held by such predecessor Agent hereunder.

(c) Any successor Agent, however appointed, shall be a bank or trust company
organized and existing under the laws of the United States, Canada, Switzerland
or a member state of the European Union having a combined capital and surplus of
at least $150,000,000, if there be such an institution willing, able and legally
qualified to perform the duties of the Agent hereunder upon reasonable or
customary terms.

(d) Any entity into which the Agent may be merged or converted or with which it
may be consolidated, or any entity resulting from any merger, conversion or
consolidation to which the Agent shall be a party, or any entity to which
substantially all the agency business of the Agent may be transferred, shall be
the Agent under this Agreement without further act.

8.11 Applicable KYC Checks. Each Lender must promptly upon the Agent’s request
supply to the Agent any documentation or other evidence that is reasonably
required by the Agent to carry out and be satisfied with the results of all
Applicable KYC Checks.

Section 9. Broker’s Commission. The transaction contemplated hereby is being
entered into without benefit of a broker. Should any Person assert any claim
against the Borrower, the Agent or any Lender for fees or commissions by reason
of any alleged employment to act as a broker for any of the Borrower, the Agent
or any Lender in regard to this transaction, the party for which said person
claims to have acted shall defend, indemnify, and hold harmless the other
parties from and against all claims, demands, liabilities, damages, losses,
judgments and expenses of every kind (including attorneys’ fees) incurred by,
arising out of or relating to said claim.

* * *

 

- 59 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its duly authorized representative as of the day
and year first above written.

 

MSN 38969 LTD., as Borrower By:  

 

  Name:   Title:

BNP PARIBAS,

as Agent and Lender

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,

as Lender

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

- 60 -



--------------------------------------------------------------------------------

NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

- 61 -



--------------------------------------------------------------------------------

Acknowledged and agreed as to Section 2.2 of this Agreement.

 

WILMINGTON TRUST COMPANY, as Security Trustee By:  

 

Name:   Title:  

 

- 62 -